Name: Commission Implementing Regulation (EU) 2018/730 of 4 May 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March 2018 until 29 June 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: management;  information and information processing;  insurance;  trade policy;  civil law
 Date Published: nan

 18.5.2018 EN Official Journal of the European Union L 123/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/730 of 4 May 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 31 March 2018 until 29 June 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 6 April 2018, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of March 2018 market data. That information was published on 6 April 2018 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 31 March 2018 until 29 June 2018. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 March 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,362 % 0,918 %  0,372 % 0,021 %  0,450 % 0,056 % 2  0,258 % 1,171 %  0,268 % 0,547 %  0,263 % 0,322 % 3  0,083 % 1,336 %  0,093 % 0,724 %  0,025 % 0,579 % 4 0,104 % 1,454 % 0,094 % 1,027 % 0,198 % 0,833 % 5 0,285 % 1,537 % 0,274 % 1,348 % 0,410 % 1,138 % 6 0,418 % 1,589 % 0,408 % 1,710 % 0,592 % 1,439 % 7 0,556 % 1,624 % 0,546 % 1,966 % 0,756 % 1,695 % 8 0,672 % 1,654 % 0,662 % 2,158 % 0,901 % 1,888 % 9 0,783 % 1,683 % 0,773 % 2,309 % 1,027 % 2,020 % 10 0,884 % 1,712 % 0,874 % 2,453 % 1,133 % 2,129 % 11 0,975 % 1,742 % 0,965 % 2,585 % 1,277 % 2,226 % 12 1,056 % 1,770 % 1,045 % 2,703 % 1,441 % 2,314 % 13 1,127 % 1,794 % 1,117 % 2,809 % 1,604 % 2,393 % 14 1,186 % 1,820 % 1,176 % 2,904 % 1,757 % 2,465 % 15 1,233 % 1,852 % 1,222 % 2,988 % 1,897 % 2,532 % 16 1,266 % 1,891 % 1,256 % 3,063 % 2,024 % 2,593 % 17 1,293 % 1,937 % 1,283 % 3,130 % 2,138 % 2,650 % 18 1,320 % 1,986 % 1,309 % 3,189 % 2,242 % 2,703 % 19 1,350 % 2,038 % 1,339 % 3,243 % 2,335 % 2,752 % 20 1,387 % 2,090 % 1,376 % 3,292 % 2,419 % 2,799 % 21 1,431 % 2,142 % 1,421 % 3,337 % 2,496 % 2,842 % 22 1,482 % 2,194 % 1,472 % 3,378 % 2,566 % 2,883 % 23 1,537 % 2,245 % 1,528 % 3,415 % 2,630 % 2,921 % 24 1,595 % 2,295 % 1,585 % 3,450 % 2,689 % 2,957 % 25 1,653 % 2,344 % 1,643 % 3,482 % 2,743 % 2,991 % 26 1,711 % 2,390 % 1,702 % 3,512 % 2,793 % 3,024 % 27 1,770 % 2,436 % 1,761 % 3,540 % 2,839 % 3,054 % 28 1,827 % 2,480 % 1,818 % 3,566 % 2,882 % 3,083 % 29 1,883 % 2,522 % 1,875 % 3,591 % 2,922 % 3,111 % 30 1,938 % 2,562 % 1,930 % 3,614 % 2,959 % 3,137 % 31 1,991 % 2,601 % 1,983 % 3,636 % 2,994 % 3,162 % 32 2,043 % 2,639 % 2,035 % 3,656 % 3,027 % 3,186 % 33 2,093 % 2,675 % 2,086 % 3,675 % 3,058 % 3,208 % 34 2,141 % 2,709 % 2,134 % 3,694 % 3,087 % 3,230 % 35 2,188 % 2,742 % 2,181 % 3,711 % 3,114 % 3,250 % 36 2,233 % 2,774 % 2,226 % 3,727 % 3,140 % 3,270 % 37 2,276 % 2,805 % 2,269 % 3,743 % 3,165 % 3,289 % 38 2,318 % 2,834 % 2,311 % 3,758 % 3,188 % 3,307 % 39 2,358 % 2,862 % 2,351 % 3,772 % 3,210 % 3,324 % 40 2,396 % 2,889 % 2,390 % 3,785 % 3,231 % 3,341 % 41 2,433 % 2,915 % 2,427 % 3,798 % 3,251 % 3,357 % 42 2,469 % 2,940 % 2,463 % 3,811 % 3,270 % 3,372 % 43 2,503 % 2,964 % 2,497 % 3,822 % 3,288 % 3,386 % 44 2,536 % 2,988 % 2,531 % 3,834 % 3,305 % 3,400 % 45 2,568 % 3,010 % 2,562 % 3,845 % 3,322 % 3,414 % 46 2,599 % 3,031 % 2,593 % 3,855 % 3,337 % 3,427 % 47 2,628 % 3,052 % 2,623 % 3,865 % 3,352 % 3,439 % 48 2,657 % 3,072 % 2,651 % 3,875 % 3,367 % 3,451 % 49 2,684 % 3,091 % 2,679 % 3,884 % 3,381 % 3,463 % 50 2,710 % 3,109 % 2,705 % 3,893 % 3,394 % 3,474 % 51 2,736 % 3,127 % 2,731 % 3,901 % 3,407 % 3,485 % 52 2,760 % 3,144 % 2,755 % 3,910 % 3,419 % 3,495 % 53 2,784 % 3,161 % 2,779 % 3,918 % 3,431 % 3,506 % 54 2,807 % 3,177 % 2,802 % 3,925 % 3,443 % 3,515 % 55 2,829 % 3,192 % 2,824 % 3,933 % 3,454 % 3,525 % 56 2,850 % 3,207 % 2,846 % 3,940 % 3,464 % 3,534 % 57 2,871 % 3,222 % 2,866 % 3,947 % 3,475 % 3,543 % 58 2,891 % 3,236 % 2,886 % 3,954 % 3,484 % 3,551 % 59 2,910 % 3,249 % 2,906 % 3,960 % 3,494 % 3,559 % 60 2,929 % 3,262 % 2,925 % 3,966 % 3,503 % 3,567 % 61 2,947 % 3,275 % 2,943 % 3,973 % 3,512 % 3,575 % 62 2,965 % 3,287 % 2,960 % 3,979 % 3,521 % 3,582 % 63 2,982 % 3,299 % 2,978 % 3,984 % 3,529 % 3,590 % 64 2,998 % 3,311 % 2,994 % 3,990 % 3,537 % 3,597 % 65 3,014 % 3,322 % 3,010 % 3,995 % 3,545 % 3,604 % 66 3,030 % 3,333 % 3,026 % 4,001 % 3,553 % 3,610 % 67 3,045 % 3,344 % 3,041 % 4,006 % 3,560 % 3,617 % 68 3,059 % 3,354 % 3,056 % 4,011 % 3,567 % 3,623 % 69 3,074 % 3,364 % 3,070 % 4,015 % 3,574 % 3,629 % 70 3,087 % 3,374 % 3,084 % 4,020 % 3,581 % 3,635 % 71 3,101 % 3,383 % 3,097 % 4,025 % 3,588 % 3,641 % 72 3,114 % 3,392 % 3,110 % 4,029 % 3,594 % 3,646 % 73 3,127 % 3,401 % 3,123 % 4,033 % 3,600 % 3,652 % 74 3,139 % 3,410 % 3,136 % 4,038 % 3,606 % 3,657 % 75 3,151 % 3,418 % 3,148 % 4,042 % 3,612 % 3,662 % 76 3,163 % 3,427 % 3,160 % 4,046 % 3,618 % 3,668 % 77 3,174 % 3,435 % 3,171 % 4,050 % 3,624 % 3,672 % 78 3,186 % 3,442 % 3,182 % 4,053 % 3,629 % 3,677 % 79 3,196 % 3,450 % 3,193 % 4,057 % 3,634 % 3,682 % 80 3,207 % 3,458 % 3,204 % 4,061 % 3,640 % 3,686 % 81 3,217 % 3,465 % 3,214 % 4,064 % 3,645 % 3,691 % 82 3,228 % 3,472 % 3,224 % 4,068 % 3,650 % 3,695 % 83 3,237 % 3,479 % 3,234 % 4,071 % 3,654 % 3,700 % 84 3,247 % 3,486 % 3,244 % 4,074 % 3,659 % 3,704 % 85 3,256 % 3,492 % 3,253 % 4,078 % 3,664 % 3,708 % 86 3,266 % 3,499 % 3,263 % 4,081 % 3,668 % 3,712 % 87 3,275 % 3,505 % 3,272 % 4,084 % 3,673 % 3,716 % 88 3,283 % 3,511 % 3,280 % 4,087 % 3,677 % 3,719 % 89 3,292 % 3,517 % 3,289 % 4,090 % 3,681 % 3,723 % 90 3,300 % 3,523 % 3,297 % 4,093 % 3,685 % 3,727 % 91 3,309 % 3,529 % 3,306 % 4,095 % 3,689 % 3,730 % 92 3,317 % 3,535 % 3,314 % 4,098 % 3,693 % 3,734 % 93 3,324 % 3,540 % 3,322 % 4,101 % 3,697 % 3,737 % 94 3,332 % 3,546 % 3,329 % 4,103 % 3,701 % 3,740 % 95 3,340 % 3,551 % 3,337 % 4,106 % 3,704 % 3,744 % 96 3,347 % 3,556 % 3,344 % 4,109 % 3,708 % 3,747 % 97 3,354 % 3,561 % 3,352 % 4,111 % 3,711 % 3,750 % 98 3,361 % 3,566 % 3,359 % 4,113 % 3,715 % 3,753 % 99 3,368 % 3,571 % 3,366 % 4,116 % 3,718 % 3,756 % 100 3,375 % 3,576 % 3,372 % 4,118 % 3,722 % 3,759 % 101 3,382 % 3,580 % 3,379 % 4,120 % 3,725 % 3,762 % 102 3,388 % 3,585 % 3,386 % 4,123 % 3,728 % 3,765 % 103 3,395 % 3,589 % 3,392 % 4,125 % 3,731 % 3,767 % 104 3,401 % 3,594 % 3,398 % 4,127 % 3,734 % 3,770 % 105 3,407 % 3,598 % 3,405 % 4,129 % 3,737 % 3,773 % 106 3,413 % 3,602 % 3,411 % 4,131 % 3,740 % 3,775 % 107 3,419 % 3,607 % 3,417 % 4,133 % 3,743 % 3,778 % 108 3,425 % 3,611 % 3,423 % 4,135 % 3,746 % 3,780 % 109 3,431 % 3,615 % 3,428 % 4,137 % 3,749 % 3,783 % 110 3,436 % 3,619 % 3,434 % 4,139 % 3,751 % 3,785 % 111 3,442 % 3,623 % 3,439 % 4,141 % 3,754 % 3,788 % 112 3,447 % 3,626 % 3,445 % 4,143 % 3,757 % 3,790 % 113 3,452 % 3,630 % 3,450 % 4,145 % 3,759 % 3,792 % 114 3,458 % 3,634 % 3,455 % 4,147 % 3,762 % 3,795 % 115 3,463 % 3,637 % 3,461 % 4,148 % 3,764 % 3,797 % 116 3,468 % 3,641 % 3,466 % 4,150 % 3,767 % 3,799 % 117 3,473 % 3,644 % 3,471 % 4,152 % 3,769 % 3,801 % 118 3,478 % 3,648 % 3,476 % 4,153 % 3,772 % 3,803 % 119 3,483 % 3,651 % 3,480 % 4,155 % 3,774 % 3,805 % 120 3,487 % 3,655 % 3,485 % 4,157 % 3,776 % 3,807 % 121 3,492 % 3,658 % 3,490 % 4,158 % 3,779 % 3,809 % 122 3,496 % 3,661 % 3,494 % 4,160 % 3,781 % 3,811 % 123 3,501 % 3,664 % 3,499 % 4,161 % 3,783 % 3,813 % 124 3,505 % 3,667 % 3,503 % 4,163 % 3,785 % 3,815 % 125 3,510 % 3,670 % 3,508 % 4,164 % 3,787 % 3,817 % 126 3,514 % 3,673 % 3,512 % 4,166 % 3,789 % 3,819 % 127 3,518 % 3,676 % 3,516 % 4,167 % 3,791 % 3,821 % 128 3,522 % 3,679 % 3,520 % 4,169 % 3,793 % 3,822 % 129 3,526 % 3,682 % 3,524 % 4,170 % 3,795 % 3,824 % 130 3,530 % 3,685 % 3,528 % 4,172 % 3,797 % 3,826 % 131 3,534 % 3,688 % 3,532 % 4,173 % 3,799 % 3,828 % 132 3,538 % 3,690 % 3,536 % 4,174 % 3,801 % 3,829 % 133 3,542 % 3,693 % 3,540 % 4,176 % 3,803 % 3,831 % 134 3,546 % 3,696 % 3,544 % 4,177 % 3,805 % 3,833 % 135 3,550 % 3,698 % 3,548 % 4,178 % 3,807 % 3,834 % 136 3,553 % 3,701 % 3,551 % 4,179 % 3,808 % 3,836 % 137 3,557 % 3,704 % 3,555 % 4,181 % 3,810 % 3,837 % 138 3,560 % 3,706 % 3,559 % 4,182 % 3,812 % 3,839 % 139 3,564 % 3,709 % 3,562 % 4,183 % 3,814 % 3,840 % 140 3,567 % 3,711 % 3,566 % 4,184 % 3,815 % 3,842 % 141 3,571 % 3,713 % 3,569 % 4,185 % 3,817 % 3,843 % 142 3,574 % 3,716 % 3,572 % 4,187 % 3,819 % 3,845 % 143 3,578 % 3,718 % 3,576 % 4,188 % 3,820 % 3,846 % 144 3,581 % 3,720 % 3,579 % 4,189 % 3,822 % 3,848 % 145 3,584 % 3,723 % 3,582 % 4,190 % 3,823 % 3,849 % 146 3,587 % 3,725 % 3,585 % 4,191 % 3,825 % 3,851 % 147 3,590 % 3,727 % 3,589 % 4,192 % 3,826 % 3,852 % 148 3,593 % 3,729 % 3,592 % 4,193 % 3,828 % 3,853 % 149 3,597 % 3,731 % 3,595 % 4,194 % 3,829 % 3,855 % 150 3,600 % 3,734 % 3,598 % 4,195 % 3,831 % 3,856 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,412 % 0,853 % 2,355 % 1,208 % 4,679 % 1,123 % 2  0,308 % 1,018 % 2,817 % 1,365 % 4,740 % 1,399 % 3  0,133 % 1,131 % 3,252 % 1,659 % 4,820 % 1,564 % 4 0,054 % 1,212 % 3,632 % 2,004 % 4,867 % 1,702 % 5 0,234 % 1,255 % 3,934 % 2,312 % 4,900 % 1,820 % 6 0,367 % 1,294 % 4,118 % 2,554 % 4,933 % 1,919 % 7 0,505 % 1,328 % 4,236 % 2,776 % 4,970 % 1,997 % 8 0,621 % 1,359 % 4,332 % 2,917 % 5,000 % 2,060 % 9 0,732 % 1,388 % 4,425 % 3,026 % 5,015 % 2,112 % 10 0,833 % 1,409 % 4,498 % 3,130 % 5,018 % 2,160 % 11 0,924 % 1,432 % 4,551 % 3,219 % 5,014 % 2,211 % 12 1,004 % 1,447 % 4,588 % 3,292 % 5,004 % 2,265 % 13 1,075 % 1,458 % 4,613 % 3,354 % 4,990 % 2,320 % 14 1,135 % 1,466 % 4,629 % 3,407 % 4,974 % 2,374 % 15 1,181 % 1,473 % 4,639 % 3,453 % 4,956 % 2,427 % 16 1,214 % 1,477 % 4,644 % 3,493 % 4,937 % 2,480 % 17 1,241 % 1,480 % 4,644 % 3,528 % 4,917 % 2,530 % 18 1,267 % 1,481 % 4,642 % 3,560 % 4,897 % 2,579 % 19 1,297 % 1,480 % 4,638 % 3,587 % 4,876 % 2,625 % 20 1,335 % 1,481 % 4,632 % 3,612 % 4,856 % 2,670 % 21 1,380 % 1,477 % 4,624 % 3,635 % 4,836 % 2,713 % 22 1,432 % 1,470 % 4,615 % 3,655 % 4,816 % 2,754 % 23 1,488 % 1,461 % 4,606 % 3,674 % 4,797 % 2,794 % 24 1,546 % 1,452 % 4,596 % 3,691 % 4,778 % 2,831 % 25 1,606 % 1,444 % 4,586 % 3,706 % 4,760 % 2,867 % 26 1,666 % 1,438 % 4,576 % 3,720 % 4,742 % 2,901 % 27 1,725 % 1,432 % 4,566 % 3,734 % 4,725 % 2,934 % 28 1,784 % 1,425 % 4,555 % 3,746 % 4,708 % 2,965 % 29 1,841 % 1,417 % 4,545 % 3,757 % 4,692 % 2,995 % 30 1,897 % 1,407 % 4,534 % 3,767 % 4,676 % 3,024 % 31 1,951 % 1,394 % 4,524 % 3,777 % 4,661 % 3,051 % 32 2,004 % 1,380 % 4,514 % 3,786 % 4,646 % 3,077 % 33 2,055 % 1,367 % 4,504 % 3,795 % 4,632 % 3,102 % 34 2,104 % 1,355 % 4,495 % 3,803 % 4,618 % 3,126 % 35 2,152 % 1,345 % 4,485 % 3,811 % 4,605 % 3,149 % 36 2,198 % 1,336 % 4,476 % 3,818 % 4,592 % 3,171 % 37 2,242 % 1,329 % 4,467 % 3,824 % 4,580 % 3,192 % 38 2,284 % 1,321 % 4,458 % 3,831 % 4,568 % 3,212 % 39 2,325 % 1,311 % 4,450 % 3,837 % 4,557 % 3,231 % 40 2,364 % 1,297 % 4,442 % 3,842 % 4,546 % 3,250 % 41 2,402 % 1,280 % 4,434 % 3,848 % 4,535 % 3,268 % 42 2,439 % 1,262 % 4,426 % 3,853 % 4,525 % 3,285 % 43 2,474 % 1,245 % 4,419 % 3,858 % 4,515 % 3,301 % 44 2,507 % 1,229 % 4,411 % 3,862 % 4,506 % 3,317 % 45 2,540 % 1,216 % 4,404 % 3,867 % 4,497 % 3,332 % 46 2,571 % 1,207 % 4,397 % 3,871 % 4,488 % 3,347 % 47 2,601 % 1,202 % 4,391 % 3,875 % 4,479 % 3,361 % 48 2,630 % 1,203 % 4,384 % 3,879 % 4,471 % 3,375 % 49 2,658 % 1,208 % 4,378 % 3,882 % 4,463 % 3,388 % 50 2,685 % 1,219 % 4,372 % 3,886 % 4,455 % 3,400 % 51 2,710 % 1,235 % 4,366 % 3,889 % 4,448 % 3,412 % 52 2,735 % 1,256 % 4,361 % 3,893 % 4,441 % 3,424 % 53 2,760 % 1,281 % 4,355 % 3,896 % 4,434 % 3,436 % 54 2,783 % 1,308 % 4,350 % 3,899 % 4,427 % 3,447 % 55 2,805 % 1,337 % 4,345 % 3,901 % 4,420 % 3,457 % 56 2,827 % 1,368 % 4,340 % 3,904 % 4,414 % 3,468 % 57 2,848 % 1,399 % 4,335 % 3,907 % 4,408 % 3,477 % 58 2,869 % 1,432 % 4,330 % 3,909 % 4,402 % 3,487 % 59 2,888 % 1,465 % 4,326 % 3,912 % 4,396 % 3,496 % 60 2,907 % 1,498 % 4,321 % 3,914 % 4,390 % 3,505 % 61 2,926 % 1,532 % 4,317 % 3,917 % 4,385 % 3,514 % 62 2,944 % 1,565 % 4,313 % 3,919 % 4,380 % 3,523 % 63 2,961 % 1,598 % 4,309 % 3,921 % 4,375 % 3,531 % 64 2,978 % 1,631 % 4,305 % 3,923 % 4,370 % 3,539 % 65 2,994 % 1,663 % 4,301 % 3,925 % 4,365 % 3,547 % 66 3,010 % 1,695 % 4,297 % 3,927 % 4,360 % 3,554 % 67 3,025 % 1,727 % 4,294 % 3,929 % 4,356 % 3,561 % 68 3,040 % 1,758 % 4,290 % 3,931 % 4,351 % 3,568 % 69 3,055 % 1,788 % 4,287 % 3,933 % 4,347 % 3,575 % 70 3,069 % 1,818 % 4,283 % 3,934 % 4,343 % 3,582 % 71 3,083 % 1,847 % 4,280 % 3,936 % 4,339 % 3,589 % 72 3,096 % 1,876 % 4,277 % 3,938 % 4,335 % 3,595 % 73 3,109 % 1,904 % 4,274 % 3,939 % 4,331 % 3,601 % 74 3,122 % 1,932 % 4,271 % 3,941 % 4,327 % 3,607 % 75 3,134 % 1,959 % 4,268 % 3,942 % 4,323 % 3,613 % 76 3,146 % 1,985 % 4,265 % 3,944 % 4,320 % 3,619 % 77 3,158 % 2,011 % 4,262 % 3,945 % 4,316 % 3,624 % 78 3,169 % 2,036 % 4,260 % 3,946 % 4,313 % 3,630 % 79 3,180 % 2,061 % 4,257 % 3,948 % 4,310 % 3,635 % 80 3,191 % 2,085 % 4,255 % 3,949 % 4,306 % 3,640 % 81 3,201 % 2,108 % 4,252 % 3,950 % 4,303 % 3,645 % 82 3,212 % 2,132 % 4,250 % 3,952 % 4,300 % 3,650 % 83 3,222 % 2,154 % 4,247 % 3,953 % 4,297 % 3,655 % 84 3,232 % 2,176 % 4,245 % 3,954 % 4,294 % 3,660 % 85 3,241 % 2,198 % 4,243 % 3,955 % 4,291 % 3,664 % 86 3,251 % 2,219 % 4,240 % 3,956 % 4,289 % 3,669 % 87 3,260 % 2,240 % 4,238 % 3,957 % 4,286 % 3,673 % 88 3,269 % 2,260 % 4,236 % 3,958 % 4,283 % 3,677 % 89 3,277 % 2,280 % 4,234 % 3,959 % 4,281 % 3,681 % 90 3,286 % 2,299 % 4,232 % 3,960 % 4,278 % 3,685 % 91 3,294 % 2,318 % 4,230 % 3,961 % 4,276 % 3,689 % 92 3,303 % 2,337 % 4,228 % 3,962 % 4,273 % 3,693 % 93 3,311 % 2,355 % 4,226 % 3,963 % 4,271 % 3,697 % 94 3,318 % 2,373 % 4,224 % 3,964 % 4,268 % 3,701 % 95 3,326 % 2,390 % 4,222 % 3,965 % 4,266 % 3,705 % 96 3,334 % 2,407 % 4,221 % 3,966 % 4,264 % 3,708 % 97 3,341 % 2,424 % 4,219 % 3,967 % 4,262 % 3,712 % 98 3,348 % 2,440 % 4,217 % 3,968 % 4,259 % 3,715 % 99 3,355 % 2,456 % 4,215 % 3,969 % 4,257 % 3,719 % 100 3,362 % 2,472 % 4,214 % 3,969 % 4,255 % 3,722 % 101 3,369 % 2,488 % 4,212 % 3,970 % 4,253 % 3,725 % 102 3,376 % 2,503 % 4,211 % 3,971 % 4,251 % 3,728 % 103 3,382 % 2,518 % 4,209 % 3,972 % 4,249 % 3,731 % 104 3,388 % 2,532 % 4,207 % 3,973 % 4,247 % 3,734 % 105 3,395 % 2,547 % 4,206 % 3,973 % 4,245 % 3,737 % 106 3,401 % 2,561 % 4,205 % 3,974 % 4,244 % 3,740 % 107 3,407 % 2,575 % 4,203 % 3,975 % 4,242 % 3,743 % 108 3,413 % 2,588 % 4,202 % 3,975 % 4,240 % 3,746 % 109 3,419 % 2,601 % 4,200 % 3,976 % 4,238 % 3,749 % 110 3,424 % 2,615 % 4,199 % 3,977 % 4,237 % 3,752 % 111 3,430 % 2,627 % 4,198 % 3,977 % 4,235 % 3,754 % 112 3,436 % 2,640 % 4,196 % 3,978 % 4,233 % 3,757 % 113 3,441 % 2,652 % 4,195 % 3,979 % 4,232 % 3,760 % 114 3,446 % 2,665 % 4,194 % 3,979 % 4,230 % 3,762 % 115 3,452 % 2,677 % 4,192 % 3,980 % 4,228 % 3,765 % 116 3,457 % 2,688 % 4,191 % 3,981 % 4,227 % 3,767 % 117 3,462 % 2,700 % 4,190 % 3,981 % 4,225 % 3,769 % 118 3,467 % 2,711 % 4,189 % 3,982 % 4,224 % 3,772 % 119 3,472 % 2,722 % 4,188 % 3,982 % 4,222 % 3,774 % 120 3,476 % 2,733 % 4,186 % 3,983 % 4,221 % 3,776 % 121 3,481 % 2,744 % 4,185 % 3,983 % 4,220 % 3,779 % 122 3,486 % 2,755 % 4,184 % 3,984 % 4,218 % 3,781 % 123 3,490 % 2,765 % 4,183 % 3,985 % 4,217 % 3,783 % 124 3,495 % 2,776 % 4,182 % 3,985 % 4,216 % 3,785 % 125 3,499 % 2,786 % 4,181 % 3,986 % 4,214 % 3,787 % 126 3,504 % 2,796 % 4,180 % 3,986 % 4,213 % 3,789 % 127 3,508 % 2,805 % 4,179 % 3,987 % 4,212 % 3,791 % 128 3,512 % 2,815 % 4,178 % 3,987 % 4,210 % 3,794 % 129 3,516 % 2,825 % 4,177 % 3,988 % 4,209 % 3,795 % 130 3,520 % 2,834 % 4,176 % 3,988 % 4,208 % 3,797 % 131 3,524 % 2,843 % 4,175 % 3,989 % 4,207 % 3,799 % 132 3,528 % 2,852 % 4,174 % 3,989 % 4,205 % 3,801 % 133 3,532 % 2,861 % 4,173 % 3,989 % 4,204 % 3,803 % 134 3,536 % 2,870 % 4,172 % 3,990 % 4,203 % 3,805 % 135 3,540 % 2,879 % 4,171 % 3,990 % 4,202 % 3,807 % 136 3,544 % 2,887 % 4,170 % 3,991 % 4,201 % 3,809 % 137 3,547 % 2,896 % 4,170 % 3,991 % 4,200 % 3,810 % 138 3,551 % 2,904 % 4,169 % 3,992 % 4,199 % 3,812 % 139 3,555 % 2,912 % 4,168 % 3,992 % 4,198 % 3,814 % 140 3,558 % 2,920 % 4,167 % 3,993 % 4,197 % 3,815 % 141 3,562 % 2,928 % 4,166 % 3,993 % 4,196 % 3,817 % 142 3,565 % 2,936 % 4,165 % 3,993 % 4,195 % 3,819 % 143 3,568 % 2,944 % 4,165 % 3,994 % 4,194 % 3,820 % 144 3,572 % 2,952 % 4,164 % 3,994 % 4,193 % 3,822 % 145 3,575 % 2,959 % 4,163 % 3,995 % 4,192 % 3,824 % 146 3,578 % 2,967 % 4,162 % 3,995 % 4,191 % 3,825 % 147 3,582 % 2,974 % 4,161 % 3,995 % 4,190 % 3,827 % 148 3,585 % 2,981 % 4,161 % 3,996 % 4,189 % 3,828 % 149 3,588 % 2,988 % 4,160 % 3,996 % 4,188 % 3,830 % 150 3,591 % 2,995 % 4,159 % 3,996 % 4,187 % 3,831 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,739 % 1,934 % 1,209 % 1,884 % 2,511 % 4,407 % 2  0,610 % 2,034 % 1,381 % 1,980 % 2,913 % 4,756 % 3  0,453 % 2,145 % 1,550 % 2,095 % 3,178 % 5,183 % 4  0,299 % 2,251 % 1,735 % 2,159 % 3,400 % 5,440 % 5  0,176 % 2,335 % 1,886 % 2,187 % 3,610 % 5,714 % 6  0,053 % 2,425 % 2,018 % 2,215 % 3,784 % 5,910 % 7 0,063 % 2,497 % 2,129 % 2,241 % 3,924 % 6,198 % 8 0,147 % 2,562 % 2,221 % 2,267 % 4,035 % 6,327 % 9 0,230 % 2,619 % 2,299 % 2,298 % 4,124 % 6,325 % 10 0,310 % 2,661 % 2,372 % 2,321 % 4,194 % 6,419 % 11 0,379 % 2,707 % 2,441 % 2,349 % 4,249 % 6,503 % 12 0,443 % 2,754 % 2,506 % 2,378 % 4,292 % 6,552 % 13 0,498 % 2,795 % 2,563 % 2,399 % 4,327 % 6,574 % 14 0,545 % 2,829 % 2,616 % 2,416 % 4,354 % 6,576 % 15 0,598 % 2,856 % 2,666 % 2,431 % 4,376 % 6,563 % 16 0,641 % 2,877 % 2,713 % 2,445 % 4,394 % 6,540 % 17 0,674 % 2,893 % 2,757 % 2,457 % 4,408 % 6,509 % 18 0,699 % 2,904 % 2,800 % 2,466 % 4,420 % 6,471 % 19 0,719 % 2,913 % 2,841 % 2,469 % 4,429 % 6,430 % 20 0,734 % 2,920 % 2,880 % 2,467 % 4,437 % 6,386 % 21 0,746 % 2,925 % 2,917 % 2,460 % 4,443 % 6,341 % 22 0,758 % 2,928 % 2,952 % 2,449 % 4,448 % 6,294 % 23 0,772 % 2,928 % 2,986 % 2,437 % 4,452 % 6,247 % 24 0,790 % 2,925 % 3,018 % 2,426 % 4,454 % 6,200 % 25 0,813 % 2,919 % 3,048 % 2,416 % 4,457 % 6,153 % 26 0,843 % 2,910 % 3,077 % 2,410 % 4,458 % 6,107 % 27 0,877 % 2,900 % 3,105 % 2,407 % 4,459 % 6,062 % 28 0,914 % 2,891 % 3,131 % 2,407 % 4,460 % 6,018 % 29 0,953 % 2,884 % 3,156 % 2,412 % 4,460 % 5,976 % 30 0,994 % 2,882 % 3,181 % 2,421 % 4,460 % 5,934 % 31 1,036 % 2,884 % 3,204 % 2,435 % 4,460 % 5,894 % 32 1,078 % 2,890 % 3,226 % 2,453 % 4,459 % 5,855 % 33 1,119 % 2,899 % 3,247 % 2,473 % 4,459 % 5,818 % 34 1,161 % 2,911 % 3,267 % 2,495 % 4,458 % 5,781 % 35 1,202 % 2,924 % 3,286 % 2,519 % 4,457 % 5,747 % 36 1,242 % 2,939 % 3,304 % 2,543 % 4,456 % 5,713 % 37 1,281 % 2,955 % 3,322 % 2,569 % 4,455 % 5,680 % 38 1,319 % 2,971 % 3,339 % 2,594 % 4,453 % 5,649 % 39 1,356 % 2,988 % 3,355 % 2,620 % 4,452 % 5,619 % 40 1,392 % 3,005 % 3,371 % 2,646 % 4,451 % 5,590 % 41 1,427 % 3,023 % 3,386 % 2,672 % 4,449 % 5,563 % 42 1,461 % 3,040 % 3,400 % 2,697 % 4,448 % 5,536 % 43 1,494 % 3,058 % 3,414 % 2,722 % 4,447 % 5,510 % 44 1,526 % 3,075 % 3,428 % 2,747 % 4,445 % 5,485 % 45 1,556 % 3,092 % 3,441 % 2,771 % 4,444 % 5,461 % 46 1,586 % 3,109 % 3,453 % 2,794 % 4,443 % 5,438 % 47 1,615 % 3,126 % 3,465 % 2,817 % 4,441 % 5,416 % 48 1,643 % 3,142 % 3,476 % 2,840 % 4,440 % 5,395 % 49 1,670 % 3,158 % 3,487 % 2,862 % 4,439 % 5,374 % 50 1,696 % 3,173 % 3,498 % 2,883 % 4,437 % 5,355 % 51 1,721 % 3,188 % 3,508 % 2,904 % 4,436 % 5,335 % 52 1,745 % 3,203 % 3,518 % 2,924 % 4,435 % 5,317 % 53 1,769 % 3,218 % 3,528 % 2,943 % 4,434 % 5,299 % 54 1,792 % 3,232 % 3,537 % 2,963 % 4,432 % 5,282 % 55 1,814 % 3,245 % 3,546 % 2,981 % 4,431 % 5,265 % 56 1,835 % 3,259 % 3,555 % 2,999 % 4,430 % 5,249 % 57 1,856 % 3,272 % 3,563 % 3,016 % 4,429 % 5,234 % 58 1,876 % 3,284 % 3,572 % 3,033 % 4,428 % 5,218 % 59 1,895 % 3,296 % 3,579 % 3,050 % 4,427 % 5,204 % 60 1,914 % 3,308 % 3,587 % 3,066 % 4,425 % 5,190 % 61 1,932 % 3,320 % 3,594 % 3,081 % 4,424 % 5,176 % 62 1,950 % 3,331 % 3,602 % 3,096 % 4,423 % 5,163 % 63 1,967 % 3,342 % 3,609 % 3,111 % 4,422 % 5,150 % 64 1,984 % 3,353 % 3,615 % 3,125 % 4,421 % 5,138 % 65 2,000 % 3,363 % 3,622 % 3,139 % 4,420 % 5,126 % 66 2,016 % 3,373 % 3,628 % 3,153 % 4,419 % 5,114 % 67 2,031 % 3,383 % 3,635 % 3,166 % 4,418 % 5,103 % 68 2,046 % 3,393 % 3,641 % 3,179 % 4,417 % 5,091 % 69 2,060 % 3,402 % 3,646 % 3,191 % 4,417 % 5,081 % 70 2,074 % 3,411 % 3,652 % 3,203 % 4,416 % 5,070 % 71 2,088 % 3,420 % 3,658 % 3,215 % 4,415 % 5,060 % 72 2,101 % 3,429 % 3,663 % 3,226 % 4,414 % 5,050 % 73 2,114 % 3,437 % 3,668 % 3,237 % 4,413 % 5,041 % 74 2,126 % 3,445 % 3,673 % 3,248 % 4,412 % 5,031 % 75 2,138 % 3,453 % 3,678 % 3,259 % 4,412 % 5,022 % 76 2,150 % 3,461 % 3,683 % 3,269 % 4,411 % 5,013 % 77 2,162 % 3,468 % 3,688 % 3,279 % 4,410 % 5,005 % 78 2,173 % 3,476 % 3,693 % 3,289 % 4,409 % 4,996 % 79 2,184 % 3,483 % 3,697 % 3,298 % 4,409 % 4,988 % 80 2,195 % 3,490 % 3,701 % 3,308 % 4,408 % 4,980 % 81 2,206 % 3,497 % 3,706 % 3,317 % 4,407 % 4,972 % 82 2,216 % 3,504 % 3,710 % 3,326 % 4,407 % 4,965 % 83 2,226 % 3,510 % 3,714 % 3,334 % 4,406 % 4,957 % 84 2,236 % 3,517 % 3,718 % 3,343 % 4,405 % 4,950 % 85 2,245 % 3,523 % 3,722 % 3,351 % 4,405 % 4,943 % 86 2,254 % 3,529 % 3,726 % 3,359 % 4,404 % 4,936 % 87 2,264 % 3,535 % 3,729 % 3,367 % 4,403 % 4,929 % 88 2,272 % 3,541 % 3,733 % 3,375 % 4,403 % 4,923 % 89 2,281 % 3,546 % 3,736 % 3,382 % 4,402 % 4,916 % 90 2,290 % 3,552 % 3,740 % 3,390 % 4,402 % 4,910 % 91 2,298 % 3,557 % 3,743 % 3,397 % 4,401 % 4,904 % 92 2,306 % 3,563 % 3,747 % 3,404 % 4,401 % 4,898 % 93 2,314 % 3,568 % 3,750 % 3,411 % 4,400 % 4,892 % 94 2,322 % 3,573 % 3,753 % 3,418 % 4,399 % 4,886 % 95 2,329 % 3,578 % 3,756 % 3,424 % 4,399 % 4,881 % 96 2,337 % 3,583 % 3,759 % 3,431 % 4,398 % 4,875 % 97 2,344 % 3,588 % 3,762 % 3,437 % 4,398 % 4,870 % 98 2,351 % 3,592 % 3,765 % 3,443 % 4,397 % 4,864 % 99 2,358 % 3,597 % 3,768 % 3,450 % 4,397 % 4,859 % 100 2,365 % 3,602 % 3,771 % 3,456 % 4,397 % 4,854 % 101 2,372 % 3,606 % 3,774 % 3,461 % 4,396 % 4,849 % 102 2,379 % 3,610 % 3,776 % 3,467 % 4,396 % 4,844 % 103 2,385 % 3,615 % 3,779 % 3,473 % 4,395 % 4,839 % 104 2,392 % 3,619 % 3,782 % 3,478 % 4,395 % 4,835 % 105 2,398 % 3,623 % 3,784 % 3,484 % 4,394 % 4,830 % 106 2,404 % 3,627 % 3,787 % 3,489 % 4,394 % 4,825 % 107 2,410 % 3,631 % 3,789 % 3,494 % 4,394 % 4,821 % 108 2,416 % 3,635 % 3,791 % 3,499 % 4,393 % 4,817 % 109 2,422 % 3,638 % 3,794 % 3,505 % 4,393 % 4,812 % 110 2,427 % 3,642 % 3,796 % 3,509 % 4,392 % 4,808 % 111 2,433 % 3,646 % 3,798 % 3,514 % 4,392 % 4,804 % 112 2,439 % 3,649 % 3,801 % 3,519 % 4,392 % 4,800 % 113 2,444 % 3,653 % 3,803 % 3,524 % 4,391 % 4,796 % 114 2,449 % 3,657 % 3,805 % 3,528 % 4,391 % 4,792 % 115 2,454 % 3,660 % 3,807 % 3,533 % 4,391 % 4,788 % 116 2,460 % 3,663 % 3,809 % 3,537 % 4,390 % 4,784 % 117 2,465 % 3,667 % 3,811 % 3,542 % 4,390 % 4,781 % 118 2,470 % 3,670 % 3,813 % 3,546 % 4,389 % 4,777 % 119 2,474 % 3,673 % 3,815 % 3,550 % 4,389 % 4,773 % 120 2,479 % 3,676 % 3,817 % 3,554 % 4,389 % 4,770 % 121 2,484 % 3,679 % 3,819 % 3,558 % 4,389 % 4,766 % 122 2,488 % 3,682 % 3,821 % 3,562 % 4,388 % 4,763 % 123 2,493 % 3,685 % 3,823 % 3,566 % 4,388 % 4,760 % 124 2,498 % 3,688 % 3,825 % 3,570 % 4,388 % 4,756 % 125 2,502 % 3,691 % 3,827 % 3,574 % 4,387 % 4,753 % 126 2,506 % 3,694 % 3,828 % 3,578 % 4,387 % 4,750 % 127 2,511 % 3,697 % 3,830 % 3,582 % 4,387 % 4,747 % 128 2,515 % 3,699 % 3,832 % 3,585 % 4,386 % 4,744 % 129 2,519 % 3,702 % 3,834 % 3,589 % 4,386 % 4,740 % 130 2,523 % 3,705 % 3,835 % 3,592 % 4,386 % 4,737 % 131 2,527 % 3,707 % 3,837 % 3,596 % 4,386 % 4,734 % 132 2,531 % 3,710 % 3,838 % 3,599 % 4,385 % 4,732 % 133 2,535 % 3,713 % 3,840 % 3,603 % 4,385 % 4,729 % 134 2,539 % 3,715 % 3,842 % 3,606 % 4,385 % 4,726 % 135 2,542 % 3,718 % 3,843 % 3,609 % 4,385 % 4,723 % 136 2,546 % 3,720 % 3,845 % 3,613 % 4,384 % 4,720 % 137 2,550 % 3,722 % 3,846 % 3,616 % 4,384 % 4,718 % 138 2,553 % 3,725 % 3,848 % 3,619 % 4,384 % 4,715 % 139 2,557 % 3,727 % 3,849 % 3,622 % 4,384 % 4,712 % 140 2,561 % 3,729 % 3,851 % 3,625 % 4,383 % 4,710 % 141 2,564 % 3,732 % 3,852 % 3,628 % 4,383 % 4,707 % 142 2,567 % 3,734 % 3,853 % 3,631 % 4,383 % 4,705 % 143 2,571 % 3,736 % 3,855 % 3,634 % 4,383 % 4,702 % 144 2,574 % 3,738 % 3,856 % 3,637 % 4,382 % 4,700 % 145 2,577 % 3,741 % 3,857 % 3,640 % 4,382 % 4,697 % 146 2,581 % 3,743 % 3,859 % 3,642 % 4,382 % 4,695 % 147 2,584 % 3,745 % 3,860 % 3,645 % 4,382 % 4,693 % 148 2,587 % 3,747 % 3,861 % 3,648 % 4,381 % 4,690 % 149 2,590 % 3,749 % 3,863 % 3,651 % 4,381 % 4,688 % 150 2,593 % 3,751 % 3,864 % 3,653 % 4,381 % 4,686 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,701 % 6,558 % 7,822 % 0,296 % 1,978 % 6,674 % 2 2,060 % 6,744 % 7,533 % 0,397 % 2,126 % 6,684 % 3 2,243 % 6,947 % 7,359 % 0,483 % 2,278 % 6,800 % 4 2,339 % 7,126 % 7,329 % 0,559 % 2,416 % 6,938 % 5 2,412 % 7,273 % 7,339 % 0,629 % 2,548 % 7,080 % 6 2,462 % 7,394 % 7,398 % 0,707 % 2,668 % 7,227 % 7 2,496 % 7,480 % 7,481 % 0,763 % 2,778 % 7,365 % 8 2,523 % 7,554 % 7,565 % 0,833 % 2,874 % 7,487 % 9 2,553 % 7,607 % 7,646 % 0,900 % 2,957 % 7,600 % 10 2,594 % 7,640 % 7,719 % 0,950 % 3,030 % 7,702 % 11 2,647 % 7,649 % 7,785 % 1,014 % 3,101 % 7,802 % 12 2,697 % 7,638 % 7,844 % 1,090 % 3,167 % 7,898 % 13 2,733 % 7,614 % 7,896 % 1,173 % 3,222 % 7,986 % 14 2,762 % 7,581 % 7,944 % 1,260 % 3,269 % 8,060 % 15 2,788 % 7,540 % 7,988 % 1,348 % 3,310 % 8,112 % 16 2,816 % 7,495 % 8,028 % 1,435 % 3,345 % 8,137 % 17 2,846 % 7,447 % 8,061 % 1,520 % 3,376 % 8,141 % 18 2,876 % 7,397 % 8,085 % 1,603 % 3,404 % 8,128 % 19 2,906 % 7,346 % 8,097 % 1,683 % 3,429 % 8,102 % 20 2,936 % 7,295 % 8,094 % 1,759 % 3,453 % 8,066 % 21 2,966 % 7,244 % 8,077 % 1,833 % 3,474 % 8,023 % 22 2,995 % 7,193 % 8,047 % 1,904 % 3,494 % 7,974 % 23 3,023 % 7,144 % 8,007 % 1,971 % 3,513 % 7,922 % 24 3,051 % 7,095 % 7,961 % 2,035 % 3,530 % 7,867 % 25 3,078 % 7,048 % 7,909 % 2,097 % 3,547 % 7,811 % 26 3,104 % 7,002 % 7,853 % 2,155 % 3,562 % 7,754 % 27 3,129 % 6,958 % 7,795 % 2,211 % 3,576 % 7,696 % 28 3,153 % 6,915 % 7,735 % 2,264 % 3,590 % 7,640 % 29 3,176 % 6,873 % 7,675 % 2,315 % 3,603 % 7,584 % 30 3,199 % 6,833 % 7,614 % 2,364 % 3,615 % 7,529 % 31 3,220 % 6,795 % 7,554 % 2,410 % 3,627 % 7,475 % 32 3,241 % 6,758 % 7,495 % 2,454 % 3,638 % 7,422 % 33 3,261 % 6,722 % 7,437 % 2,496 % 3,648 % 7,371 % 34 3,280 % 6,688 % 7,380 % 2,536 % 3,658 % 7,322 % 35 3,298 % 6,655 % 7,325 % 2,575 % 3,668 % 7,274 % 36 3,316 % 6,623 % 7,271 % 2,612 % 3,677 % 7,228 % 37 3,333 % 6,593 % 7,219 % 2,647 % 3,686 % 7,183 % 38 3,350 % 6,563 % 7,169 % 2,681 % 3,694 % 7,140 % 39 3,365 % 6,535 % 7,120 % 2,713 % 3,702 % 7,099 % 40 3,381 % 6,508 % 7,073 % 2,744 % 3,710 % 7,059 % 41 3,395 % 6,482 % 7,027 % 2,773 % 3,717 % 7,020 % 42 3,409 % 6,457 % 6,983 % 2,802 % 3,724 % 6,983 % 43 3,423 % 6,433 % 6,941 % 2,829 % 3,731 % 6,948 % 44 3,436 % 6,410 % 6,901 % 2,855 % 3,738 % 6,913 % 45 3,448 % 6,387 % 6,861 % 2,881 % 3,744 % 6,880 % 46 3,461 % 6,366 % 6,823 % 2,905 % 3,750 % 6,848 % 47 3,472 % 6,345 % 6,787 % 2,928 % 3,756 % 6,817 % 48 3,484 % 6,325 % 6,752 % 2,951 % 3,761 % 6,788 % 49 3,494 % 6,306 % 6,718 % 2,972 % 3,767 % 6,759 % 50 3,505 % 6,288 % 6,685 % 2,993 % 3,772 % 6,732 % 51 3,515 % 6,270 % 6,654 % 3,013 % 3,777 % 6,705 % 52 3,525 % 6,253 % 6,624 % 3,032 % 3,782 % 6,680 % 53 3,534 % 6,236 % 6,594 % 3,051 % 3,787 % 6,655 % 54 3,544 % 6,220 % 6,566 % 3,069 % 3,791 % 6,631 % 55 3,552 % 6,204 % 6,539 % 3,087 % 3,796 % 6,608 % 56 3,561 % 6,189 % 6,512 % 3,103 % 3,800 % 6,586 % 57 3,569 % 6,175 % 6,487 % 3,120 % 3,804 % 6,564 % 58 3,577 % 6,161 % 6,462 % 3,135 % 3,808 % 6,544 % 59 3,585 % 6,147 % 6,438 % 3,151 % 3,812 % 6,523 % 60 3,593 % 6,134 % 6,415 % 3,165 % 3,816 % 6,504 % 61 3,600 % 6,121 % 6,393 % 3,180 % 3,820 % 6,485 % 62 3,607 % 6,109 % 6,371 % 3,194 % 3,823 % 6,467 % 63 3,614 % 6,097 % 6,350 % 3,207 % 3,827 % 6,449 % 64 3,621 % 6,085 % 6,330 % 3,220 % 3,830 % 6,432 % 65 3,627 % 6,074 % 6,310 % 3,233 % 3,833 % 6,415 % 66 3,633 % 6,063 % 6,291 % 3,245 % 3,836 % 6,399 % 67 3,640 % 6,053 % 6,272 % 3,257 % 3,839 % 6,384 % 68 3,646 % 6,042 % 6,254 % 3,268 % 3,842 % 6,368 % 69 3,651 % 6,032 % 6,237 % 3,280 % 3,845 % 6,354 % 70 3,657 % 6,023 % 6,220 % 3,290 % 3,848 % 6,339 % 71 3,662 % 6,013 % 6,203 % 3,301 % 3,851 % 6,325 % 72 3,668 % 6,004 % 6,187 % 3,311 % 3,854 % 6,312 % 73 3,673 % 5,995 % 6,172 % 3,321 % 3,856 % 6,298 % 74 3,678 % 5,986 % 6,156 % 3,331 % 3,859 % 6,286 % 75 3,683 % 5,978 % 6,141 % 3,341 % 3,861 % 6,273 % 76 3,688 % 5,970 % 6,127 % 3,350 % 3,864 % 6,261 % 77 3,692 % 5,962 % 6,113 % 3,359 % 3,866 % 6,249 % 78 3,697 % 5,954 % 6,099 % 3,368 % 3,868 % 6,238 % 79 3,701 % 5,946 % 6,086 % 3,376 % 3,871 % 6,226 % 80 3,706 % 5,939 % 6,073 % 3,385 % 3,873 % 6,215 % 81 3,710 % 5,931 % 6,060 % 3,393 % 3,875 % 6,205 % 82 3,714 % 5,924 % 6,048 % 3,401 % 3,877 % 6,194 % 83 3,718 % 5,917 % 6,036 % 3,409 % 3,879 % 6,184 % 84 3,722 % 5,911 % 6,024 % 3,416 % 3,881 % 6,174 % 85 3,726 % 5,904 % 6,013 % 3,424 % 3,883 % 6,164 % 86 3,730 % 5,897 % 6,001 % 3,431 % 3,885 % 6,155 % 87 3,733 % 5,891 % 5,990 % 3,438 % 3,887 % 6,145 % 88 3,737 % 5,885 % 5,980 % 3,445 % 3,889 % 6,136 % 89 3,740 % 5,879 % 5,969 % 3,452 % 3,891 % 6,127 % 90 3,744 % 5,873 % 5,959 % 3,458 % 3,892 % 6,119 % 91 3,747 % 5,867 % 5,949 % 3,465 % 3,894 % 6,110 % 92 3,750 % 5,862 % 5,939 % 3,471 % 3,896 % 6,102 % 93 3,754 % 5,856 % 5,929 % 3,477 % 3,897 % 6,094 % 94 3,757 % 5,851 % 5,920 % 3,483 % 3,899 % 6,086 % 95 3,760 % 5,846 % 5,911 % 3,489 % 3,901 % 6,078 % 96 3,763 % 5,840 % 5,902 % 3,495 % 3,902 % 6,071 % 97 3,766 % 5,835 % 5,893 % 3,501 % 3,904 % 6,063 % 98 3,769 % 5,830 % 5,884 % 3,507 % 3,905 % 6,056 % 99 3,772 % 5,825 % 5,876 % 3,512 % 3,907 % 6,049 % 100 3,774 % 5,821 % 5,868 % 3,517 % 3,908 % 6,042 % 101 3,777 % 5,816 % 5,860 % 3,523 % 3,909 % 6,035 % 102 3,780 % 5,811 % 5,852 % 3,528 % 3,911 % 6,028 % 103 3,782 % 5,807 % 5,844 % 3,533 % 3,912 % 6,021 % 104 3,785 % 5,803 % 5,836 % 3,538 % 3,913 % 6,015 % 105 3,787 % 5,798 % 5,829 % 3,543 % 3,915 % 6,009 % 106 3,790 % 5,794 % 5,821 % 3,547 % 3,916 % 6,002 % 107 3,792 % 5,790 % 5,814 % 3,552 % 3,917 % 5,996 % 108 3,795 % 5,786 % 5,807 % 3,557 % 3,918 % 5,990 % 109 3,797 % 5,782 % 5,800 % 3,561 % 3,920 % 5,984 % 110 3,799 % 5,778 % 5,793 % 3,566 % 3,921 % 5,979 % 111 3,802 % 5,774 % 5,786 % 3,570 % 3,922 % 5,973 % 112 3,804 % 5,770 % 5,780 % 3,574 % 3,923 % 5,967 % 113 3,806 % 5,766 % 5,773 % 3,579 % 3,924 % 5,962 % 114 3,808 % 5,763 % 5,767 % 3,583 % 3,925 % 5,956 % 115 3,810 % 5,759 % 5,761 % 3,587 % 3,926 % 5,951 % 116 3,812 % 5,756 % 5,754 % 3,591 % 3,928 % 5,946 % 117 3,814 % 5,752 % 5,748 % 3,595 % 3,929 % 5,941 % 118 3,816 % 5,749 % 5,743 % 3,598 % 3,930 % 5,936 % 119 3,818 % 5,745 % 5,737 % 3,602 % 3,931 % 5,931 % 120 3,820 % 5,742 % 5,731 % 3,606 % 3,932 % 5,926 % 121 3,822 % 5,739 % 5,725 % 3,610 % 3,933 % 5,921 % 122 3,824 % 5,736 % 5,720 % 3,613 % 3,934 % 5,917 % 123 3,826 % 5,733 % 5,714 % 3,617 % 3,934 % 5,912 % 124 3,828 % 5,729 % 5,709 % 3,620 % 3,935 % 5,907 % 125 3,829 % 5,726 % 5,704 % 3,624 % 3,936 % 5,903 % 126 3,831 % 5,723 % 5,698 % 3,627 % 3,937 % 5,899 % 127 3,833 % 5,720 % 5,693 % 3,630 % 3,938 % 5,894 % 128 3,835 % 5,718 % 5,688 % 3,634 % 3,939 % 5,890 % 129 3,836 % 5,715 % 5,683 % 3,637 % 3,940 % 5,886 % 130 3,838 % 5,712 % 5,678 % 3,640 % 3,941 % 5,882 % 131 3,839 % 5,709 % 5,674 % 3,643 % 3,942 % 5,878 % 132 3,841 % 5,706 % 5,669 % 3,646 % 3,942 % 5,874 % 133 3,843 % 5,704 % 5,664 % 3,649 % 3,943 % 5,870 % 134 3,844 % 5,701 % 5,660 % 3,652 % 3,944 % 5,866 % 135 3,846 % 5,698 % 5,655 % 3,655 % 3,945 % 5,862 % 136 3,847 % 5,696 % 5,651 % 3,658 % 3,946 % 5,858 % 137 3,849 % 5,693 % 5,646 % 3,661 % 3,946 % 5,854 % 138 3,850 % 5,691 % 5,642 % 3,664 % 3,947 % 5,851 % 139 3,852 % 5,688 % 5,638 % 3,667 % 3,948 % 5,847 % 140 3,853 % 5,686 % 5,633 % 3,669 % 3,948 % 5,844 % 141 3,854 % 5,684 % 5,629 % 3,672 % 3,949 % 5,840 % 142 3,856 % 5,681 % 5,625 % 3,675 % 3,950 % 5,837 % 143 3,857 % 5,679 % 5,621 % 3,677 % 3,951 % 5,833 % 144 3,858 % 5,677 % 5,617 % 3,680 % 3,951 % 5,830 % 145 3,860 % 5,674 % 5,613 % 3,682 % 3,952 % 5,827 % 146 3,861 % 5,672 % 5,609 % 3,685 % 3,953 % 5,823 % 147 3,862 % 5,670 % 5,606 % 3,687 % 3,953 % 5,820 % 148 3,864 % 5,668 % 5,602 % 3,690 % 3,954 % 5,817 % 149 3,865 % 5,666 % 5,598 % 3,692 % 3,955 % 5,814 % 150 3,866 % 5,664 % 5,594 % 3,695 % 3,955 % 5,811 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 6,112 % 3,265 % 3,557 % 6,720 % 1,584 % 1,742 % 2 6,987 % 3,379 % 3,577 % 6,534 % 1,777 % 1,918 % 3 7,760 % 3,469 % 3,604 % 6,589 % 1,904 % 2,019 % 4 8,343 % 3,551 % 3,636 % 6,722 % 2,007 % 2,081 % 5 8,735 % 3,632 % 3,666 % 6,840 % 2,087 % 2,122 % 6 9,009 % 3,664 % 3,724 % 6,926 % 2,167 % 2,151 % 7 9,199 % 3,683 % 3,787 % 6,983 % 2,243 % 2,171 % 8 9,336 % 3,714 % 3,837 % 7,026 % 2,308 % 2,188 % 9 9,442 % 3,750 % 3,881 % 7,053 % 2,366 % 2,205 % 10 9,528 % 3,786 % 3,926 % 7,059 % 2,419 % 2,228 % 11 9,568 % 3,817 % 3,973 % 7,044 % 2,470 % 2,255 % 12 9,568 % 3,845 % 4,023 % 7,013 % 2,520 % 2,278 % 13 9,539 % 3,869 % 4,073 % 6,970 % 2,570 % 2,291 % 14 9,488 % 3,890 % 4,124 % 6,919 % 2,616 % 2,297 % 15 9,422 % 3,909 % 4,176 % 6,863 % 2,657 % 2,298 % 16 9,344 % 3,927 % 4,230 % 6,804 % 2,690 % 2,297 % 17 9,259 % 3,943 % 4,283 % 6,742 % 2,718 % 2,297 % 18 9,168 % 3,958 % 4,332 % 6,680 % 2,744 % 2,301 % 19 9,074 % 3,971 % 4,375 % 6,618 % 2,769 % 2,309 % 20 8,978 % 3,984 % 4,411 % 6,555 % 2,794 % 2,323 % 21 8,882 % 3,996 % 4,439 % 6,494 % 2,820 % 2,344 % 22 8,786 % 4,007 % 4,460 % 6,434 % 2,848 % 2,371 % 23 8,692 % 4,017 % 4,475 % 6,376 % 2,876 % 2,401 % 24 8,599 % 4,027 % 4,486 % 6,319 % 2,903 % 2,433 % 25 8,509 % 4,036 % 4,493 % 6,264 % 2,931 % 2,467 % 26 8,421 % 4,045 % 4,497 % 6,211 % 2,959 % 2,502 % 27 8,336 % 4,053 % 4,499 % 6,159 % 2,986 % 2,537 % 28 8,253 % 4,061 % 4,498 % 6,110 % 3,012 % 2,572 % 29 8,173 % 4,069 % 4,496 % 6,062 % 3,038 % 2,607 % 30 8,097 % 4,076 % 4,493 % 6,016 % 3,062 % 2,641 % 31 8,023 % 4,083 % 4,489 % 5,972 % 3,087 % 2,675 % 32 7,952 % 4,089 % 4,484 % 5,930 % 3,110 % 2,707 % 33 7,884 % 4,095 % 4,478 % 5,889 % 3,133 % 2,739 % 34 7,818 % 4,101 % 4,472 % 5,850 % 3,155 % 2,770 % 35 7,755 % 4,107 % 4,466 % 5,813 % 3,176 % 2,800 % 36 7,695 % 4,112 % 4,459 % 5,777 % 3,196 % 2,829 % 37 7,637 % 4,118 % 4,453 % 5,742 % 3,216 % 2,858 % 38 7,581 % 4,123 % 4,446 % 5,709 % 3,235 % 2,885 % 39 7,528 % 4,127 % 4,439 % 5,677 % 3,253 % 2,911 % 40 7,477 % 4,132 % 4,432 % 5,647 % 3,271 % 2,936 % 41 7,428 % 4,137 % 4,425 % 5,617 % 3,288 % 2,961 % 42 7,381 % 4,141 % 4,418 % 5,589 % 3,304 % 2,984 % 43 7,336 % 4,145 % 4,411 % 5,562 % 3,320 % 3,007 % 44 7,292 % 4,149 % 4,405 % 5,536 % 3,335 % 3,029 % 45 7,250 % 4,153 % 4,398 % 5,511 % 3,350 % 3,050 % 46 7,210 % 4,157 % 4,392 % 5,486 % 3,364 % 3,070 % 47 7,172 % 4,160 % 4,386 % 5,463 % 3,377 % 3,090 % 48 7,134 % 4,164 % 4,380 % 5,441 % 3,391 % 3,109 % 49 7,099 % 4,167 % 4,374 % 5,419 % 3,403 % 3,127 % 50 7,064 % 4,170 % 4,368 % 5,398 % 3,415 % 3,145 % 51 7,031 % 4,173 % 4,362 % 5,378 % 3,427 % 3,162 % 52 6,999 % 4,177 % 4,357 % 5,359 % 3,439 % 3,178 % 53 6,968 % 4,180 % 4,351 % 5,340 % 3,450 % 3,194 % 54 6,939 % 4,182 % 4,346 % 5,322 % 3,461 % 3,210 % 55 6,910 % 4,185 % 4,341 % 5,305 % 3,471 % 3,224 % 56 6,882 % 4,188 % 4,336 % 5,288 % 3,481 % 3,239 % 57 6,855 % 4,190 % 4,332 % 5,272 % 3,491 % 3,253 % 58 6,830 % 4,193 % 4,327 % 5,256 % 3,500 % 3,266 % 59 6,805 % 4,195 % 4,322 % 5,241 % 3,509 % 3,279 % 60 6,780 % 4,198 % 4,318 % 5,226 % 3,518 % 3,292 % 61 6,757 % 4,200 % 4,314 % 5,212 % 3,526 % 3,304 % 62 6,734 % 4,202 % 4,310 % 5,198 % 3,535 % 3,316 % 63 6,712 % 4,205 % 4,306 % 5,185 % 3,543 % 3,327 % 64 6,691 % 4,207 % 4,302 % 5,172 % 3,551 % 3,339 % 65 6,670 % 4,209 % 4,298 % 5,159 % 3,558 % 3,349 % 66 6,650 % 4,211 % 4,294 % 5,147 % 3,565 % 3,360 % 67 6,631 % 4,213 % 4,291 % 5,135 % 3,573 % 3,370 % 68 6,612 % 4,215 % 4,287 % 5,124 % 3,580 % 3,380 % 69 6,593 % 4,217 % 4,284 % 5,112 % 3,586 % 3,390 % 70 6,576 % 4,218 % 4,281 % 5,102 % 3,593 % 3,399 % 71 6,558 % 4,220 % 4,277 % 5,091 % 3,599 % 3,408 % 72 6,542 % 4,222 % 4,274 % 5,081 % 3,605 % 3,417 % 73 6,525 % 4,224 % 4,271 % 5,071 % 3,611 % 3,426 % 74 6,509 % 4,225 % 4,268 % 5,061 % 3,617 % 3,434 % 75 6,494 % 4,227 % 4,265 % 5,051 % 3,623 % 3,442 % 76 6,479 % 4,228 % 4,263 % 5,042 % 3,629 % 3,450 % 77 6,464 % 4,230 % 4,260 % 5,033 % 3,634 % 3,458 % 78 6,449 % 4,231 % 4,257 % 5,024 % 3,639 % 3,465 % 79 6,436 % 4,233 % 4,255 % 5,016 % 3,645 % 3,473 % 80 6,422 % 4,234 % 4,252 % 5,008 % 3,650 % 3,480 % 81 6,409 % 4,236 % 4,250 % 4,999 % 3,655 % 3,487 % 82 6,396 % 4,237 % 4,247 % 4,991 % 3,659 % 3,494 % 83 6,383 % 4,238 % 4,245 % 4,984 % 3,664 % 3,500 % 84 6,371 % 4,240 % 4,242 % 4,976 % 3,669 % 3,507 % 85 6,359 % 4,241 % 4,240 % 4,969 % 3,673 % 3,513 % 86 6,347 % 4,242 % 4,238 % 4,962 % 3,677 % 3,519 % 87 6,335 % 4,243 % 4,236 % 4,955 % 3,682 % 3,526 % 88 6,324 % 4,245 % 4,234 % 4,948 % 3,686 % 3,532 % 89 6,313 % 4,246 % 4,232 % 4,941 % 3,690 % 3,537 % 90 6,302 % 4,247 % 4,230 % 4,934 % 3,694 % 3,543 % 91 6,292 % 4,248 % 4,228 % 4,928 % 3,698 % 3,549 % 92 6,282 % 4,249 % 4,226 % 4,922 % 3,702 % 3,554 % 93 6,271 % 4,250 % 4,224 % 4,915 % 3,705 % 3,559 % 94 6,262 % 4,251 % 4,222 % 4,909 % 3,709 % 3,565 % 95 6,252 % 4,252 % 4,220 % 4,904 % 3,713 % 3,570 % 96 6,243 % 4,253 % 4,218 % 4,898 % 3,716 % 3,575 % 97 6,233 % 4,254 % 4,217 % 4,892 % 3,720 % 3,579 % 98 6,224 % 4,255 % 4,215 % 4,887 % 3,723 % 3,584 % 99 6,215 % 4,256 % 4,213 % 4,881 % 3,726 % 3,589 % 100 6,207 % 4,257 % 4,212 % 4,876 % 3,729 % 3,594 % 101 6,198 % 4,258 % 4,210 % 4,871 % 3,733 % 3,598 % 102 6,190 % 4,259 % 4,208 % 4,865 % 3,736 % 3,603 % 103 6,182 % 4,260 % 4,207 % 4,860 % 3,739 % 3,607 % 104 6,174 % 4,261 % 4,205 % 4,856 % 3,742 % 3,611 % 105 6,166 % 4,262 % 4,204 % 4,851 % 3,745 % 3,615 % 106 6,158 % 4,262 % 4,203 % 4,846 % 3,748 % 3,619 % 107 6,150 % 4,263 % 4,201 % 4,841 % 3,750 % 3,623 % 108 6,143 % 4,264 % 4,200 % 4,837 % 3,753 % 3,627 % 109 6,136 % 4,265 % 4,198 % 4,832 % 3,756 % 3,631 % 110 6,129 % 4,266 % 4,197 % 4,828 % 3,759 % 3,635 % 111 6,121 % 4,266 % 4,196 % 4,824 % 3,761 % 3,639 % 112 6,115 % 4,267 % 4,194 % 4,819 % 3,764 % 3,642 % 113 6,108 % 4,268 % 4,193 % 4,815 % 3,766 % 3,646 % 114 6,101 % 4,268 % 4,192 % 4,811 % 3,769 % 3,650 % 115 6,095 % 4,269 % 4,191 % 4,807 % 3,771 % 3,653 % 116 6,088 % 4,270 % 4,189 % 4,803 % 3,774 % 3,656 % 117 6,082 % 4,271 % 4,188 % 4,799 % 3,776 % 3,660 % 118 6,076 % 4,271 % 4,187 % 4,795 % 3,778 % 3,663 % 119 6,069 % 4,272 % 4,186 % 4,792 % 3,781 % 3,666 % 120 6,063 % 4,273 % 4,185 % 4,788 % 3,783 % 3,669 % 121 6,058 % 4,273 % 4,184 % 4,784 % 3,785 % 3,673 % 122 6,052 % 4,274 % 4,182 % 4,781 % 3,787 % 3,676 % 123 6,046 % 4,274 % 4,181 % 4,777 % 3,789 % 3,679 % 124 6,040 % 4,275 % 4,180 % 4,774 % 3,791 % 3,682 % 125 6,035 % 4,276 % 4,179 % 4,770 % 3,793 % 3,685 % 126 6,029 % 4,276 % 4,178 % 4,767 % 3,796 % 3,688 % 127 6,024 % 4,277 % 4,177 % 4,764 % 3,798 % 3,690 % 128 6,019 % 4,277 % 4,176 % 4,761 % 3,799 % 3,693 % 129 6,014 % 4,278 % 4,175 % 4,757 % 3,801 % 3,696 % 130 6,008 % 4,278 % 4,174 % 4,754 % 3,803 % 3,699 % 131 6,003 % 4,279 % 4,173 % 4,751 % 3,805 % 3,701 % 132 5,998 % 4,280 % 4,172 % 4,748 % 3,807 % 3,704 % 133 5,993 % 4,280 % 4,172 % 4,745 % 3,809 % 3,707 % 134 5,989 % 4,281 % 4,171 % 4,742 % 3,811 % 3,709 % 135 5,984 % 4,281 % 4,170 % 4,739 % 3,812 % 3,712 % 136 5,979 % 4,282 % 4,169 % 4,736 % 3,814 % 3,714 % 137 5,975 % 4,282 % 4,168 % 4,734 % 3,816 % 3,717 % 138 5,970 % 4,283 % 4,167 % 4,731 % 3,818 % 3,719 % 139 5,966 % 4,283 % 4,166 % 4,728 % 3,819 % 3,721 % 140 5,961 % 4,284 % 4,165 % 4,725 % 3,821 % 3,724 % 141 5,957 % 4,284 % 4,165 % 4,723 % 3,823 % 3,726 % 142 5,953 % 4,284 % 4,164 % 4,720 % 3,824 % 3,728 % 143 5,948 % 4,285 % 4,163 % 4,717 % 3,826 % 3,731 % 144 5,944 % 4,285 % 4,162 % 4,715 % 3,827 % 3,733 % 145 5,940 % 4,286 % 4,161 % 4,712 % 3,829 % 3,735 % 146 5,936 % 4,286 % 4,161 % 4,710 % 3,830 % 3,737 % 147 5,932 % 4,287 % 4,160 % 4,707 % 3,832 % 3,739 % 148 5,928 % 4,287 % 4,159 % 4,705 % 3,833 % 3,741 % 149 5,924 % 4,288 % 4,158 % 4,703 % 3,835 % 3,743 % 150 5,920 % 4,288 % 4,158 % 4,700 % 3,836 % 3,745 % Term to maturity (in years) Turkish lira US dollar Yen 1 15,680 % 2,334 %  0,069 % 2 15,518 % 2,498 %  0,050 % 3 15,039 % 2,581 %  0,034 % 4 14,462 % 2,612 %  0,015 % 5 13,447 % 2,626 % 0,008 % 6 13,099 % 2,639 % 0,034 % 7 12,961 % 2,653 % 0,063 % 8 12,571 % 2,670 % 0,094 % 9 12,026 % 2,687 % 0,127 % 10 11,479 % 2,702 % 0,162 % 11 11,008 % 2,723 % 0,200 % 12 10,610 % 2,732 % 0,240 % 13 10,268 % 2,740 % 0,279 % 14 9,970 % 2,751 % 0,319 % 15 9,708 % 2,761 % 0,358 % 16 9,474 % 2,769 % 0,395 % 17 9,266 % 2,775 % 0,431 % 18 9,077 % 2,779 % 0,466 % 19 8,906 % 2,781 % 0,498 % 20 8,750 % 2,782 % 0,529 % 21 8,607 % 2,781 % 0,558 % 22 8,476 % 2,778 % 0,584 % 23 8,354 % 2,775 % 0,607 % 24 8,241 % 2,771 % 0,625 % 25 8,136 % 2,767 % 0,640 % 26 8,039 % 2,762 % 0,650 % 27 7,948 % 2,757 % 0,660 % 28 7,862 % 2,751 % 0,671 % 29 7,782 % 2,745 % 0,687 % 30 7,706 % 2,739 % 0,709 % 31 7,635 % 2,733 % 0,737 % 32 7,568 % 2,727 % 0,771 % 33 7,504 % 2,721 % 0,808 % 34 7,444 % 2,714 % 0,849 % 35 7,387 % 2,708 % 0,891 % 36 7,333 % 2,702 % 0,935 % 37 7,282 % 2,696 % 0,979 % 38 7,233 % 2,690 % 1,023 % 39 7,186 % 2,684 % 1,067 % 40 7,142 % 2,678 % 1,111 % 41 7,100 % 2,672 % 1,154 % 42 7,059 % 2,666 % 1,197 % 43 7,020 % 2,660 % 1,238 % 44 6,983 % 2,656 % 1,279 % 45 6,948 % 2,653 % 1,319 % 46 6,914 % 2,652 % 1,357 % 47 6,881 % 2,652 % 1,395 % 48 6,850 % 2,654 % 1,432 % 49 6,819 % 2,658 % 1,467 % 50 6,790 % 2,665 % 1,502 % 51 6,763 % 2,673 % 1,535 % 52 6,736 % 2,683 % 1,568 % 53 6,710 % 2,695 % 1,599 % 54 6,685 % 2,707 % 1,630 % 55 6,661 % 2,721 % 1,660 % 56 6,637 % 2,735 % 1,689 % 57 6,615 % 2,750 % 1,716 % 58 6,593 % 2,765 % 1,744 % 59 6,572 % 2,780 % 1,770 % 60 6,552 % 2,796 % 1,795 % 61 6,532 % 2,812 % 1,820 % 62 6,513 % 2,827 % 1,844 % 63 6,495 % 2,843 % 1,867 % 64 6,477 % 2,858 % 1,890 % 65 6,460 % 2,874 % 1,912 % 66 6,443 % 2,889 % 1,933 % 67 6,427 % 2,904 % 1,954 % 68 6,411 % 2,919 % 1,974 % 69 6,395 % 2,933 % 1,994 % 70 6,380 % 2,948 % 2,013 % 71 6,366 % 2,962 % 2,032 % 72 6,352 % 2,976 % 2,050 % 73 6,338 % 2,989 % 2,067 % 74 6,325 % 3,003 % 2,084 % 75 6,312 % 3,016 % 2,101 % 76 6,299 % 3,029 % 2,117 % 77 6,287 % 3,041 % 2,133 % 78 6,275 % 3,054 % 2,149 % 79 6,263 % 3,066 % 2,164 % 80 6,251 % 3,078 % 2,178 % 81 6,240 % 3,089 % 2,193 % 82 6,229 % 3,100 % 2,207 % 83 6,219 % 3,112 % 2,220 % 84 6,208 % 3,122 % 2,234 % 85 6,198 % 3,133 % 2,247 % 86 6,188 % 3,143 % 2,260 % 87 6,179 % 3,154 % 2,272 % 88 6,169 % 3,164 % 2,284 % 89 6,160 % 3,173 % 2,296 % 90 6,151 % 3,183 % 2,308 % 91 6,142 % 3,192 % 2,319 % 92 6,134 % 3,202 % 2,330 % 93 6,125 % 3,211 % 2,341 % 94 6,117 % 3,219 % 2,352 % 95 6,109 % 3,228 % 2,362 % 96 6,101 % 3,237 % 2,373 % 97 6,093 % 3,245 % 2,383 % 98 6,085 % 3,253 % 2,392 % 99 6,078 % 3,261 % 2,402 % 100 6,071 % 3,269 % 2,411 % 101 6,063 % 3,276 % 2,421 % 102 6,056 % 3,284 % 2,430 % 103 6,050 % 3,291 % 2,439 % 104 6,043 % 3,299 % 2,447 % 105 6,036 % 3,306 % 2,456 % 106 6,030 % 3,313 % 2,464 % 107 6,023 % 3,320 % 2,473 % 108 6,017 % 3,326 % 2,481 % 109 6,011 % 3,333 % 2,489 % 110 6,005 % 3,339 % 2,496 % 111 5,999 % 3,346 % 2,504 % 112 5,993 % 3,352 % 2,512 % 113 5,988 % 3,358 % 2,519 % 114 5,982 % 3,364 % 2,526 % 115 5,976 % 3,370 % 2,533 % 116 5,971 % 3,376 % 2,540 % 117 5,966 % 3,382 % 2,547 % 118 5,960 % 3,387 % 2,554 % 119 5,955 % 3,393 % 2,561 % 120 5,950 % 3,398 % 2,567 % 121 5,945 % 3,404 % 2,574 % 122 5,940 % 3,409 % 2,580 % 123 5,936 % 3,414 % 2,586 % 124 5,931 % 3,419 % 2,592 % 125 5,926 % 3,424 % 2,598 % 126 5,922 % 3,429 % 2,604 % 127 5,917 % 3,434 % 2,610 % 128 5,913 % 3,439 % 2,616 % 129 5,908 % 3,444 % 2,622 % 130 5,904 % 3,448 % 2,627 % 131 5,900 % 3,453 % 2,633 % 132 5,896 % 3,457 % 2,638 % 133 5,891 % 3,462 % 2,644 % 134 5,887 % 3,466 % 2,649 % 135 5,883 % 3,471 % 2,654 % 136 5,879 % 3,475 % 2,659 % 137 5,876 % 3,479 % 2,664 % 138 5,872 % 3,483 % 2,669 % 139 5,868 % 3,487 % 2,674 % 140 5,864 % 3,491 % 2,679 % 141 5,861 % 3,495 % 2,683 % 142 5,857 % 3,499 % 2,688 % 143 5,853 % 3,503 % 2,693 % 144 5,850 % 3,507 % 2,697 % 145 5,846 % 3,510 % 2,702 % 146 5,843 % 3,514 % 2,706 % 147 5,840 % 3,518 % 2,711 % 148 5,836 % 3,521 % 2,715 % 149 5,833 % 3,525 % 2,719 % 150 5,830 % 3,528 % 2,723 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 33 5 0 27 1 2 0 0 41 5 1 44 1 3 0 1 46 5 3 50 0 4 0 3 50 5 4 50 0 5 1 4 54 5 6 54 0 6 1 5 57 5 8 56 0 7 2 6 60 5 10 57 0 8 3 7 62 5 12 56 0 9 3 8 64 5 13 53 0 10 4 9 66 5 14 52 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 418 4 17 2 0 0 0 0 256 4 24 3 1 0 0 0 226 4 27 4 3 0 0 0 196 4 28 5 4 0 0 0 179 4 29 6 5 0 0 0 175 4 30 7 6 0 0 0 172 4 31 8 7 0 1 0 177 2 32 9 8 1 3 0 178 1 33 10 9 1 3 0 181 4 33 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 17 0 4 2 14 12 12 0 24 0 4 3 18 15 16 0 27 0 4 4 20 17 18 0 28 0 4 5 22 19 20 0 29 0 4 6 23 21 21 0 30 0 4 7 25 22 23 0 31 0 4 8 26 23 24 1 32 0 4 9 28 24 25 2 33 0 4 10 29 25 26 3 33 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 27 10 13 20 5 0 0 2 44 18 17 23 12 0 0 3 50 20 19 28 16 0 0 4 50 22 21 32 18 0 0 5 54 23 22 36 20 0 0 6 56 25 24 39 21 0 0 7 57 26 25 41 23 0 0 8 56 28 26 42 24 0 0 9 53 29 26 43 25 0 0 10 52 27 27 42 26 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 18 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 9 0 0 9 2 0 18 0 9 0 0 9 3 1 30 0 9 0 0 10 4 2 38 0 9 0 0 10 5 2 40 0 9 0 0 10 6 3 43 0 9 0 0 10 7 3 45 0 9 0 0 10 8 7 43 0 9 0 0 10 9 5 40 0 9 1 0 10 10 5 43 0 9 1 0 10 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 4 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 6 14 0 4 5 0 2 0 5 15 0 4 6 0 5 0 5 15 0 4 7 0 8 0 7 16 0 4 8 0 13 0 8 16 0 4 9 0 19 0 8 16 0 4 10 0 19 0 9 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 47 125 239 575 1 181 2 6 21 47 125 239 575 970 3 7 23 47 117 235 571 804 4 8 26 50 119 234 570 674 5 10 28 55 122 234 570 572 6 11 31 59 126 234 570 570 7 12 33 61 129 234 570 570 8 12 34 60 127 234 570 570 9 12 35 60 126 234 570 570 10 13 36 60 126 234 570 570 11 13 37 60 126 234 570 570 12 14 38 60 126 234 570 570 13 14 38 60 126 234 570 570 14 14 39 60 126 234 570 570 15 14 39 60 126 234 570 570 16 14 39 60 126 234 570 570 17 14 38 60 126 234 570 570 18 14 38 60 126 234 570 570 19 14 39 60 126 234 570 570 20 15 39 60 126 234 570 570 21 15 39 60 126 234 570 570 22 16 39 60 126 234 570 570 23 17 39 60 126 234 570 570 24 18 39 60 126 234 570 570 25 18 39 60 126 234 570 570 26 19 39 60 126 234 570 570 27 20 39 60 126 234 570 570 28 21 39 60 126 234 570 570 29 21 39 60 126 234 570 570 30 22 39 60 126 234 570 570 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 25 51 129 243 580 1 205 2 13 28 53 132 245 582 991 3 14 30 55 124 242 578 822 4 15 33 57 126 241 577 689 5 17 35 62 129 241 577 584 6 17 37 65 133 240 576 576 7 18 39 66 135 239 576 576 8 17 39 65 132 239 575 575 9 17 39 65 131 238 575 575 10 17 40 65 130 238 574 574 11 17 41 64 130 238 574 574 12 17 41 64 129 237 573 573 13 17 41 63 129 236 573 573 14 17 41 63 128 236 572 572 15 16 40 62 128 235 572 572 16 15 40 62 127 235 571 571 17 15 39 61 127 235 571 571 18 15 39 61 127 234 571 571 19 15 39 61 127 235 571 571 20 16 40 62 127 235 571 571 21 16 40 62 128 235 572 572 22 17 40 62 128 235 572 572 23 18 41 62 128 236 572 572 24 18 41 63 128 236 572 572 25 19 41 63 128 236 572 572 26 19 41 63 128 236 572 572 27 20 41 63 128 236 572 572 28 21 41 63 128 236 572 572 29 21 41 63 128 236 572 572 30 22 41 63 128 236 572 572 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 46 125 238 575 1 181 2 6 21 46 125 238 575 970 3 7 23 47 117 235 571 804 4 8 25 50 119 234 570 674 5 9 28 55 122 233 570 572 6 11 30 59 126 233 570 570 7 12 33 61 129 233 570 570 8 12 33 60 127 233 570 570 9 12 34 60 126 233 570 570 10 13 36 60 126 233 570 570 11 13 37 60 126 233 570 570 12 14 38 60 126 233 570 570 13 14 38 60 126 233 570 570 14 14 38 60 126 233 570 570 15 14 38 60 126 233 570 570 16 14 38 60 126 233 570 570 17 14 38 60 126 233 570 570 18 14 38 60 126 233 570 570 19 14 38 60 126 233 570 570 20 15 38 60 126 233 570 570 21 15 38 60 126 233 570 570 22 16 38 60 126 233 570 570 23 17 38 60 126 233 570 570 24 18 38 60 126 233 570 570 25 18 38 60 126 233 570 570 26 19 38 60 126 233 570 570 27 20 38 60 126 233 570 570 28 21 38 60 126 233 570 570 29 21 38 60 126 233 570 570 30 22 38 60 126 233 570 570 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 99 125 203 317 654 1 188 2 80 95 121 199 313 649 981 3 84 100 124 194 312 648 813 4 82 99 124 193 308 644 683 5 81 100 127 193 305 641 641 6 80 100 128 196 303 639 639 7 79 100 127 196 300 637 637 8 77 99 126 193 299 635 635 9 76 99 124 190 298 634 634 10 73 96 120 186 294 630 630 11 71 94 118 183 291 627 627 12 70 93 116 182 289 626 626 13 69 93 115 181 289 625 625 14 69 93 115 180 288 625 625 15 68 93 115 180 288 624 624 16 68 92 114 179 287 623 623 17 67 91 113 179 286 623 623 18 66 91 113 178 286 622 622 19 66 90 112 177 285 621 621 20 65 89 111 177 284 621 621 21 64 88 110 176 284 620 620 22 63 88 109 175 283 619 619 23 62 87 109 174 282 618 618 24 61 86 108 173 281 617 617 25 60 85 106 172 280 616 616 26 59 83 105 171 279 615 615 27 58 82 104 170 277 614 614 28 57 81 103 169 276 613 613 29 56 80 102 168 275 612 612 30 55 79 101 167 274 611 611 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 50 128 242 579 1 180 2 11 26 52 130 244 581 969 3 14 30 54 124 242 578 804 4 15 33 57 126 241 577 675 5 17 36 63 129 241 577 577 6 18 38 66 134 241 577 577 7 19 40 68 136 241 577 577 8 19 40 67 134 240 577 577 9 18 41 66 132 240 576 576 10 18 41 66 131 239 576 576 11 18 42 65 131 239 575 575 12 19 42 65 131 238 575 575 13 19 43 65 130 238 574 574 14 18 43 64 130 238 574 574 15 18 42 64 130 237 574 574 16 18 42 64 129 237 573 573 17 17 42 64 129 237 573 573 18 17 42 64 129 237 573 573 19 17 42 64 129 237 573 573 20 18 42 64 130 237 574 574 21 18 42 64 130 238 574 574 22 18 43 65 130 238 574 574 23 19 43 65 130 238 574 574 24 19 43 65 130 238 574 574 25 19 43 65 130 238 574 574 26 19 43 65 130 238 574 574 27 20 43 65 130 238 574 574 28 21 43 65 130 238 574 574 29 21 43 65 130 238 574 574 30 22 43 65 130 238 574 574 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 52 67 92 170 284 621 1 189 2 55 70 96 174 288 625 978 3 61 77 101 171 289 625 812 4 64 82 107 175 290 626 681 5 67 85 112 179 291 627 627 6 68 87 116 183 290 627 627 7 68 89 117 185 290 626 626 8 67 89 115 182 289 625 625 9 66 88 114 180 287 624 624 10 65 88 112 178 286 622 622 11 64 87 111 176 284 620 620 12 63 86 109 175 282 619 619 13 61 85 108 173 281 617 617 14 60 84 106 172 279 616 616 15 59 83 105 170 278 615 615 16 58 82 104 169 277 613 613 17 57 81 103 168 276 613 613 18 56 80 102 168 275 612 612 19 55 79 101 167 275 611 611 20 55 79 101 166 274 610 610 21 54 78 100 166 273 610 610 22 53 77 99 165 272 609 609 23 52 77 98 164 272 608 608 24 52 76 98 163 271 607 607 25 51 75 97 162 270 606 606 26 50 74 96 161 269 606 606 27 49 73 95 161 268 605 605 28 48 72 94 160 267 604 604 29 47 71 93 159 267 603 603 30 46 71 93 158 266 602 602 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 46 124 238 574 1 180 2 5 20 46 124 238 574 969 3 6 22 47 116 234 570 803 4 7 25 49 118 233 569 674 5 9 27 55 121 233 569 572 6 10 30 58 126 233 569 569 7 11 32 60 128 233 569 569 8 11 33 59 126 233 569 569 9 11 34 59 125 233 569 569 10 12 35 59 125 233 569 569 11 12 36 60 125 233 569 569 12 13 37 60 125 233 569 569 13 13 37 60 125 233 569 569 14 14 38 60 125 233 569 569 15 13 38 60 125 233 569 569 16 13 38 60 125 233 569 569 17 13 38 60 125 233 569 569 18 14 38 60 125 233 569 569 19 14 38 60 125 233 569 569 20 15 38 60 125 233 569 569 21 15 38 60 125 233 569 569 22 16 38 60 125 233 569 569 23 17 38 60 125 233 569 569 24 18 38 60 125 233 569 569 25 18 38 60 125 233 569 569 26 19 38 60 125 233 569 569 27 20 38 60 125 233 569 569 28 21 38 60 125 233 569 569 29 21 38 60 125 233 569 569 30 22 38 60 125 233 569 569 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 57 157 257 593 1 204 2 7 25 57 157 257 593 989 3 8 27 56 141 253 589 820 4 10 29 58 130 251 587 687 5 11 31 59 117 250 586 586 6 14 35 62 109 249 585 585 7 15 37 63 101 247 584 584 8 16 38 61 93 246 583 583 9 19 45 64 88 245 582 582 10 18 45 62 84 244 581 581 11 17 44 60 83 244 580 580 12 17 43 61 84 243 579 579 13 17 44 61 84 242 578 578 14 17 44 61 84 241 578 578 15 17 44 61 84 240 577 577 16 17 44 61 84 239 575 575 17 17 44 61 84 238 575 575 18 17 44 61 84 237 574 574 19 17 44 61 84 237 574 574 20 17 44 61 84 238 574 574 21 17 44 61 84 238 575 575 22 17 44 61 84 238 574 574 23 17 44 61 84 237 574 574 24 18 44 61 84 237 573 573 25 18 44 61 84 236 573 573 26 19 44 61 84 236 572 572 27 20 44 61 84 236 572 572 28 21 44 61 84 235 572 572 29 21 44 61 84 235 571 571 30 22 44 61 84 234 571 571 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 102 128 206 320 656 1 232 2 84 99 125 203 317 654 1 016 3 83 100 124 194 311 648 845 4 82 100 124 193 308 644 711 5 81 99 127 193 305 641 641 6 80 99 128 195 302 639 639 7 78 99 127 195 300 636 636 8 76 97 124 191 297 634 634 9 73 96 121 187 295 631 631 10 72 95 120 185 293 629 629 11 71 94 118 184 291 628 628 12 70 94 116 182 289 626 626 13 68 92 115 180 288 624 624 14 67 91 113 179 286 623 623 15 66 90 112 177 285 621 621 16 64 89 110 176 284 620 620 17 63 87 109 175 283 619 619 18 62 86 108 174 282 618 618 19 61 85 107 173 281 617 617 20 61 85 107 172 280 616 616 21 60 84 106 171 279 615 615 22 59 83 105 170 278 614 614 23 58 82 104 169 277 613 613 24 57 81 103 168 276 612 612 25 56 80 102 167 275 611 611 26 55 79 101 166 274 610 610 27 54 78 100 165 273 609 609 28 53 77 99 164 272 608 608 29 52 76 98 163 271 607 607 30 51 75 97 162 270 606 606 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 60 75 101 179 293 629 1 211 2 59 74 100 178 292 628 995 3 59 75 99 169 287 623 826 4 59 76 101 169 284 621 694 5 58 77 104 170 282 618 618 6 57 77 105 173 280 616 616 7 57 78 105 174 278 615 615 8 55 77 103 170 277 613 613 9 54 76 101 168 275 611 611 10 53 76 100 166 274 610 610 11 52 76 99 165 273 609 609 12 52 76 99 164 272 608 608 13 52 76 98 163 271 607 607 14 51 75 97 163 270 607 607 15 50 75 96 162 270 606 606 16 49 73 95 161 269 605 605 17 49 73 95 160 268 604 604 18 48 72 94 160 267 604 604 19 47 72 94 159 267 603 603 20 47 71 93 159 267 603 603 21 47 71 93 159 266 603 603 22 47 71 93 158 266 602 602 23 46 70 92 158 265 602 602 24 45 70 92 157 265 601 601 25 45 69 91 156 264 600 600 26 44 68 90 156 263 600 600 27 43 68 90 155 263 599 599 28 43 67 89 154 262 598 598 29 42 66 88 154 261 598 598 30 41 66 87 153 261 597 597 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 71 150 263 600 1 209 2 31 46 72 150 264 600 995 3 31 47 72 141 259 596 825 4 32 49 74 142 257 594 691 5 32 51 78 144 256 593 593 6 33 52 81 148 255 592 592 7 33 54 82 150 254 591 591 8 32 54 80 147 254 590 590 9 31 54 79 146 253 589 589 10 31 54 79 145 252 589 589 11 31 55 78 144 251 588 588 12 31 55 77 143 251 587 587 13 30 54 77 142 250 586 586 14 30 54 76 141 249 586 586 15 29 53 75 141 248 585 585 16 28 52 74 140 247 584 584 17 28 52 74 139 247 583 583 18 27 51 73 139 246 583 583 19 27 51 73 139 246 583 583 20 27 51 73 139 246 583 583 21 27 51 73 139 246 583 583 22 27 51 73 139 246 583 583 23 27 51 73 138 246 583 583 24 27 51 73 138 246 582 582 25 26 51 73 138 246 582 582 26 26 50 72 138 245 582 582 27 26 50 72 138 245 582 582 28 26 50 72 137 245 581 581 29 25 50 72 137 245 581 581 30 25 49 71 137 244 581 581 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 104 218 555 1 174 2 1 5 27 105 219 556 964 3 2 5 28 98 216 552 799 4 3 6 31 100 215 551 670 5 4 9 36 103 214 551 568 6 4 11 40 107 214 551 551 7 5 14 42 110 214 551 551 8 6 14 41 108 214 551 551 9 7 15 41 107 214 551 551 10 8 16 41 107 214 551 551 11 8 19 42 108 216 552 552 12 9 18 41 106 214 551 551 13 10 20 42 108 215 552 552 14 11 20 42 107 215 551 551 15 11 19 41 106 214 550 550 16 12 18 39 105 213 549 549 17 12 17 39 105 213 549 549 18 14 18 40 105 213 549 549 19 14 19 40 105 213 550 550 20 15 19 41 106 214 550 550 21 15 20 41 107 214 551 551 22 16 20 41 107 214 551 551 23 17 22 41 107 214 551 551 24 18 22 41 107 214 551 551 25 18 23 42 107 214 551 551 26 19 23 43 106 214 550 550 27 19 25 45 106 214 550 550 28 21 25 46 106 214 550 550 29 21 26 47 106 214 550 550 30 22 27 48 106 214 550 550 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 88 166 280 616 1 224 2 47 62 88 166 280 616 1 005 3 48 64 88 158 276 612 833 4 48 66 90 159 274 610 698 5 49 67 94 161 273 609 609 6 49 68 97 164 271 608 608 7 49 70 97 166 270 607 607 8 48 69 96 163 269 606 606 9 47 69 95 161 268 605 605 10 46 69 94 160 267 604 604 11 46 70 93 159 266 603 603 12 46 70 92 158 266 602 602 13 45 69 92 157 265 601 601 14 45 69 91 156 264 601 601 15 44 68 90 156 263 600 600 16 43 67 89 155 262 599 599 17 43 67 89 154 262 598 598 18 42 66 88 154 261 598 598 19 42 66 88 153 261 597 597 20 41 66 88 153 261 597 597 21 41 65 87 153 261 597 597 22 41 65 87 153 260 597 597 23 40 65 87 152 260 596 596 24 40 64 86 152 259 596 596 25 39 64 85 151 259 595 595 26 39 63 85 150 258 594 594 27 38 62 84 150 257 594 594 28 37 62 84 149 257 593 593 29 37 61 83 148 256 593 593 30 36 60 82 148 255 592 592 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 56 134 248 584 1 211 2 19 34 60 138 252 588 995 3 23 40 64 134 251 588 825 4 27 45 69 138 253 589 692 5 30 49 76 142 254 591 591 6 29 49 77 145 252 588 588 7 34 55 83 151 256 592 592 8 33 54 81 148 254 591 591 9 34 56 82 148 255 592 592 10 36 59 83 149 257 593 593 11 38 61 85 150 258 594 594 12 39 63 85 151 259 595 595 13 40 64 86 151 259 595 595 14 40 64 86 152 259 596 596 15 40 64 86 152 259 596 596 16 40 64 86 151 259 595 595 17 40 64 86 151 259 595 595 18 39 63 85 150 258 595 595 19 38 63 85 150 258 594 594 20 38 63 85 150 258 594 594 21 38 63 84 150 258 594 594 22 38 62 84 150 257 594 594 23 38 62 84 149 257 594 594 24 37 62 84 149 257 593 593 25 37 61 83 149 256 593 593 26 36 61 83 148 256 592 592 27 36 60 82 148 255 592 592 28 35 60 82 147 255 591 591 29 35 59 81 147 254 591 591 30 34 59 81 146 254 590 590 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 29 55 133 247 583 1 223 2 15 30 56 134 248 584 1 004 3 17 33 58 127 245 582 832 4 19 36 61 130 245 581 697 5 21 39 66 133 245 581 590 6 22 42 70 137 245 581 581 7 23 44 72 140 245 581 581 8 23 45 71 138 245 581 581 9 23 46 71 137 245 581 581 10 24 47 72 137 245 581 581 11 25 48 72 137 245 582 582 12 25 49 72 138 245 582 582 13 26 50 72 138 245 582 582 14 26 50 72 138 246 582 582 15 26 51 72 138 246 582 582 16 26 50 72 138 245 582 582 17 26 50 72 138 245 582 582 18 26 50 72 138 245 582 582 19 26 50 72 138 245 582 582 20 26 50 72 138 245 582 582 21 26 50 72 138 246 582 582 22 26 50 72 138 245 582 582 23 26 50 72 137 245 581 581 24 25 50 72 137 245 581 581 25 25 49 71 137 244 581 581 26 25 49 71 136 244 580 580 27 24 49 70 136 244 580 580 28 24 48 70 136 243 580 580 29 24 48 70 135 243 579 579 30 23 48 69 135 243 579 579 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 91 169 283 619 1 235 2 53 68 93 172 285 622 1 018 3 57 73 97 167 285 621 845 4 59 76 101 170 285 621 709 5 61 80 107 173 285 621 621 6 62 82 111 178 285 622 622 7 63 84 112 180 285 621 621 8 63 84 111 178 284 621 621 9 63 85 111 177 284 621 621 10 63 86 111 176 284 621 621 11 63 87 110 176 284 620 620 12 63 87 110 175 283 619 619 13 63 87 109 174 282 619 619 14 62 86 108 174 281 618 618 15 61 85 107 173 280 617 617 16 60 84 106 172 279 616 616 17 59 83 105 171 279 615 615 18 59 83 105 170 278 614 614 19 58 82 104 170 277 614 614 20 57 81 103 169 276 613 613 21 56 81 103 168 276 612 612 22 56 80 102 167 275 611 611 23 55 79 101 166 274 610 610 24 54 78 100 165 273 610 610 25 53 77 99 165 272 609 609 26 52 76 98 164 271 608 608 27 51 75 97 163 270 607 607 28 50 74 96 162 269 606 606 29 49 74 95 161 269 605 605 30 48 73 95 160 268 604 604 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 122 200 314 650 1 271 2 85 100 126 204 318 654 1 047 3 87 103 127 197 315 651 871 4 87 104 129 198 313 649 731 5 90 109 136 202 314 651 651 6 92 112 140 207 315 651 651 7 93 114 142 210 315 651 651 8 94 116 142 209 316 652 652 9 95 117 143 209 316 653 653 10 96 118 143 209 316 653 653 11 96 119 143 208 316 652 652 12 95 119 142 207 315 651 651 13 94 118 140 206 314 650 650 14 93 117 139 204 312 649 649 15 91 116 137 203 311 647 647 16 90 114 136 202 309 646 646 17 88 113 135 200 308 644 644 18 87 111 133 199 306 643 643 19 86 110 132 197 305 641 641 20 84 109 131 196 304 640 640 21 83 107 129 195 302 639 639 22 81 106 128 193 301 637 637 23 80 104 126 192 299 636 636 24 78 103 125 190 298 634 634 25 77 101 123 188 296 633 633 26 75 99 121 187 295 631 631 27 74 98 120 185 293 629 629 28 72 96 118 184 291 628 628 29 71 95 117 182 290 626 626 30 69 93 115 181 288 625 625 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 48 126 240 576 1 220 2 10 25 51 129 243 580 1 005 3 14 30 54 124 242 578 833 4 17 34 59 128 243 579 698 5 20 38 66 132 244 580 592 6 22 41 70 137 244 581 581 7 23 44 72 140 245 581 581 8 23 45 71 138 245 581 581 9 24 46 71 138 245 581 581 10 24 47 72 137 245 581 581 11 25 48 72 137 245 581 581 12 25 49 71 137 245 581 581 13 25 49 71 136 244 580 580 14 24 48 70 136 243 580 580 15 23 48 69 135 243 579 579 16 22 47 69 134 242 578 578 17 22 46 68 134 241 578 578 18 22 46 68 133 241 577 577 19 21 46 68 133 241 577 577 20 22 46 68 133 241 577 577 21 22 46 68 133 241 577 577 22 22 46 68 133 241 577 577 23 22 46 68 133 241 577 577 24 22 46 68 133 241 577 577 25 22 46 68 133 241 577 577 26 21 46 67 133 241 577 577 27 21 45 67 133 240 577 577 28 21 45 67 133 240 577 577 29 22 45 67 133 240 577 577 30 22 45 67 132 240 576 576 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 93 108 133 212 326 662 1 312 2 93 108 134 212 326 662 1 079 3 94 110 134 204 322 658 895 4 95 112 137 206 320 657 751 5 96 114 142 208 320 656 656 6 96 116 144 212 319 655 655 7 97 118 146 214 318 655 655 8 97 118 145 212 318 655 655 9 96 118 144 210 317 654 654 10 95 118 142 208 316 652 652 11 94 117 141 206 314 650 650 12 92 116 139 204 312 648 648 13 91 115 137 202 310 646 646 14 89 113 135 200 308 645 645 15 87 111 133 199 306 643 643 16 85 109 131 197 304 641 641 17 83 107 129 195 303 639 639 18 82 106 128 193 301 637 637 19 80 104 126 192 300 636 636 20 79 103 125 191 299 635 635 21 78 102 124 190 298 634 634 22 77 101 123 189 296 633 633 23 76 100 122 188 295 632 632 24 75 99 121 187 294 631 631 25 74 98 120 185 293 629 629 26 73 97 119 184 292 628 628 27 72 96 118 183 291 627 627 28 70 95 117 182 290 626 626 29 69 94 116 181 289 625 625 30 68 93 114 180 288 624 624 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 347 362 387 466 579 916 1 336 2 78 93 119 197 311 647 1 093 3 82 98 123 192 310 646 903 4 86 103 128 197 311 648 756 5 89 107 134 201 312 649 649 6 90 110 138 206 313 650 650 7 92 113 141 209 314 650 650 8 93 114 141 208 314 651 651 9 93 115 141 207 315 651 651 10 93 116 141 207 314 651 651 11 94 117 141 207 314 651 651 12 94 118 141 207 314 651 651 13 95 119 141 207 315 651 651 14 96 120 142 207 315 652 652 15 97 121 143 208 316 652 652 16 98 122 144 209 317 653 653 17 99 123 145 210 318 654 654 18 100 124 146 211 319 655 655 19 101 125 147 212 320 656 656 20 101 125 147 213 321 657 657 21 101 126 148 213 321 657 657 22 101 125 147 213 321 657 657 23 101 125 147 212 320 656 656 24 100 124 146 212 319 656 656 25 99 123 145 211 318 655 655 26 98 122 144 210 317 654 654 27 97 121 143 208 316 652 652 28 95 120 141 207 315 651 651 29 94 118 140 206 313 650 650 30 93 117 139 204 312 648 648 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 114 228 564 1 194 2 1 10 36 114 228 564 980 3 2 12 37 106 224 560 812 4 3 14 39 107 222 558 680 5 4 16 43 109 221 558 576 6 4 17 46 113 220 557 557 7 5 19 47 115 220 556 556 8 7 19 46 113 219 555 555 9 7 19 44 111 218 554 554 10 8 20 44 110 217 554 554 11 8 21 44 110 217 554 554 12 9 21 44 110 217 554 554 13 10 22 44 110 217 554 554 14 11 22 44 110 217 554 554 15 11 23 45 110 218 554 554 16 12 23 44 110 218 554 554 17 12 23 45 110 218 555 555 18 14 23 45 111 219 555 555 19 15 24 46 111 219 556 556 20 15 25 47 112 220 556 556 21 16 26 48 113 221 557 557 22 17 26 48 114 222 558 558 23 18 27 49 115 222 559 559 24 18 28 49 115 223 559 559 25 18 28 50 115 223 560 560 26 19 28 50 116 224 560 560 27 20 29 51 116 224 560 560 28 21 29 51 117 224 561 561 29 21 29 51 117 225 561 561 30 22 30 52 117 225 561 561 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 94 172 286 623 1 225 2 54 69 95 173 287 624 1 006 3 55 71 96 165 283 619 834 4 56 73 98 166 281 618 699 5 56 75 102 168 280 617 617 6 57 77 105 172 280 616 616 7 57 77 105 173 278 615 615 8 56 78 104 171 278 614 614 9 55 78 103 169 277 613 613 10 55 78 102 168 275 612 612 11 54 77 101 166 274 610 610 12 52 76 99 165 272 609 609 13 51 75 97 163 271 607 607 14 50 74 96 161 269 605 605 15 48 73 94 160 268 604 604 16 47 71 93 158 266 602 602 17 45 70 92 157 265 601 601 18 44 68 90 156 264 600 600 19 43 67 89 155 263 599 599 20 43 67 89 154 262 598 598 21 42 66 88 154 261 598 598 22 42 66 88 153 261 597 597 23 41 65 87 152 260 597 597 24 40 64 86 152 259 596 596 25 39 64 86 151 259 595 595 26 39 63 85 150 258 594 594 27 38 62 84 150 257 594 594 28 37 62 83 149 257 593 593 29 37 61 83 148 256 592 592 30 36 60 82 148 255 592 592 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 155 234 348 684 1 314 2 116 131 157 235 349 685 1 079 3 118 134 159 228 346 682 894 4 120 137 162 231 346 682 750 5 122 140 167 234 346 682 682 6 123 142 171 238 345 682 682 7 123 144 172 240 345 681 681 8 122 144 170 237 344 680 680 9 121 144 169 235 343 679 679 10 121 144 168 234 342 678 678 11 120 143 167 233 340 677 677 12 119 142 165 231 338 675 675 13 117 141 163 229 336 673 673 14 115 139 161 226 334 670 670 15 112 137 159 224 332 668 668 16 110 134 156 221 329 665 665 17 107 132 154 219 327 663 663 18 105 129 151 217 324 661 661 19 103 127 149 215 322 659 659 20 101 126 148 213 321 657 657 21 100 124 146 211 319 655 655 22 98 122 144 210 317 654 654 23 96 120 142 208 315 652 652 24 94 118 140 206 314 650 650 25 92 117 139 204 312 648 648 26 91 115 137 202 310 646 646 27 89 113 135 201 308 645 645 28 87 112 134 199 307 643 643 29 86 110 132 197 305 642 642 30 84 109 130 196 304 640 640 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 173 188 214 292 406 743 1 303 2 182 197 223 301 415 752 1 081 3 188 204 228 298 416 752 903 4 190 207 232 300 415 752 761 5 191 209 236 303 415 751 751 6 190 210 239 306 413 750 750 7 190 211 239 307 412 748 748 8 188 210 237 304 410 746 746 9 187 209 235 301 408 745 745 10 186 209 234 299 407 743 743 11 185 208 232 297 405 741 741 12 183 206 229 295 402 739 739 13 180 204 226 292 399 736 736 14 177 201 223 289 396 733 733 15 174 198 220 285 393 730 730 16 171 195 217 282 390 726 726 17 167 192 214 279 387 723 723 18 164 188 210 276 384 720 720 19 161 185 207 273 380 717 717 20 158 182 204 270 377 714 714 21 155 179 201 267 374 711 711 22 152 176 198 263 371 708 708 23 149 173 195 260 368 704 704 24 146 170 192 257 365 701 701 25 142 167 189 254 362 698 698 26 139 164 185 251 359 695 695 27 136 161 182 248 356 692 692 28 134 158 180 245 353 689 689 29 131 155 177 242 350 686 686 30 128 152 174 240 347 684 684 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 28 43 69 147 261 597 1 249 2 29 44 69 148 262 598 1 026 3 30 46 71 140 258 594 850 4 31 48 73 142 256 593 712 5 32 51 78 144 256 592 604 6 32 52 80 148 255 591 591 7 33 54 81 149 254 591 591 8 31 53 80 147 253 589 589 9 31 53 79 145 252 589 589 10 31 53 78 144 251 588 588 11 30 54 77 143 251 587 587 12 30 54 77 142 250 586 586 13 30 54 76 142 249 586 586 14 30 54 76 141 249 585 585 15 29 53 75 141 249 585 585 16 29 53 75 141 248 585 585 17 29 53 75 141 248 585 585 18 29 53 75 141 248 585 585 19 29 53 75 141 248 585 585 20 29 53 75 141 249 585 585 21 29 53 75 141 249 585 585 22 29 53 75 141 249 585 585 23 29 53 75 141 248 585 585 24 29 53 75 141 248 585 585 25 29 53 75 140 248 584 584 26 29 53 75 140 248 584 584 27 28 52 74 140 248 584 584 28 28 52 74 140 247 584 584 29 28 52 74 139 247 583 583 30 27 52 74 139 247 583 583 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 24 39 65 143 257 593 1 255 2 26 41 66 145 258 595 1 030 3 28 45 69 139 256 593 852 4 31 48 73 142 257 593 714 5 33 52 79 145 257 594 604 6 35 54 83 150 258 594 594 7 37 57 85 153 258 594 594 8 36 58 85 152 258 595 595 9 37 59 85 151 258 595 595 10 38 61 85 151 259 595 595 11 39 62 86 151 259 595 595 12 39 63 86 152 259 596 596 13 40 64 86 151 259 596 596 14 40 64 86 151 259 595 595 15 39 64 86 151 259 595 595 16 39 63 85 151 258 595 595 17 39 63 85 151 258 595 595 18 39 63 85 151 258 595 595 19 39 63 85 151 258 595 595 20 39 63 85 151 259 595 595 21 39 64 86 151 259 595 595 22 39 64 86 151 259 595 595 23 39 63 85 151 259 595 595 24 39 63 85 151 258 595 595 25 39 63 85 150 258 594 594 26 38 62 84 150 257 594 594 27 38 62 84 149 257 593 593 28 37 61 83 149 257 593 593 29 37 61 83 148 256 592 592 30 36 60 82 148 256 592 592 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 124 139 165 243 357 694 1 315 2 123 138 164 242 356 692 1 077 3 123 139 164 233 351 687 892 4 123 141 165 234 349 685 748 5 124 143 170 236 348 684 684 6 124 143 172 239 346 683 683 7 124 145 172 241 345 682 682 8 123 144 171 238 344 681 681 9 122 144 170 236 343 680 680 10 122 145 169 235 343 679 679 11 122 145 169 234 342 678 678 12 121 145 167 233 341 677 677 13 120 144 166 232 339 676 676 14 119 143 165 230 338 675 675 15 117 141 163 228 336 672 672 16 114 139 161 226 334 670 670 17 112 136 158 223 331 667 667 18 109 134 156 221 329 665 665 19 107 131 153 219 327 663 663 20 105 129 151 217 324 661 661 21 103 127 149 214 322 659 659 22 101 125 147 212 320 656 656 23 98 123 145 210 318 654 654 24 96 120 142 208 316 652 652 25 94 118 140 206 313 650 650 26 92 116 138 204 311 648 648 27 90 114 136 202 309 646 646 28 88 112 134 199 307 644 644 29 86 110 132 198 305 642 642 30 84 108 130 196 303 640 640 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 35 113 227 564 1 218 2 1 12 37 116 229 566 1 001 3 2 15 40 109 227 563 830 4 3 19 44 112 227 564 695 5 4 23 50 116 228 564 589 6 6 25 54 121 229 565 565 7 7 28 56 124 229 565 565 8 7 29 56 123 229 565 565 9 7 30 55 122 229 565 565 10 8 31 55 121 229 565 565 11 8 32 55 121 229 565 565 12 10 32 55 121 228 565 565 13 10 33 55 120 228 565 565 14 11 33 55 120 228 564 564 15 12 33 55 120 228 564 564 16 12 32 54 120 227 564 564 17 14 32 54 120 227 564 564 18 14 32 54 120 227 564 564 19 15 32 54 120 228 564 564 20 15 33 55 121 228 565 565 21 16 34 56 121 229 565 565 22 17 34 56 121 229 566 566 23 18 34 56 122 229 566 566 24 18 35 57 122 230 566 566 25 19 35 57 122 230 566 566 26 19 35 57 122 230 567 567 27 21 35 57 123 230 567 567 28 21 35 57 123 230 567 567 29 22 35 57 123 231 567 567 30 22 36 57 123 231 567 567 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 76 154 268 604 1 220 2 35 50 76 154 268 605 1 003 3 36 52 76 146 264 600 831 4 36 53 78 146 261 598 696 5 36 55 82 148 260 597 597 6 39 58 87 154 261 598 598 7 36 57 85 153 258 594 594 8 40 62 88 155 262 598 598 9 39 62 87 153 261 597 597 10 34 57 81 147 255 591 591 11 30 53 77 142 250 586 586 12 27 50 73 139 246 583 583 13 24 48 71 136 244 580 580 14 23 47 69 134 242 578 578 15 21 45 67 133 240 577 577 16 19 44 66 131 239 575 575 17 19 43 65 130 238 574 574 18 18 42 64 130 237 574 574 19 17 42 64 129 237 573 573 20 18 42 64 129 237 573 573 21 18 42 64 129 237 573 573 22 18 42 64 129 237 573 573 23 18 42 64 129 237 573 573 24 18 42 64 129 237 573 573 25 19 42 64 129 237 573 573 26 19 41 63 129 237 573 573 27 21 41 63 129 236 573 573 28 21 41 63 129 236 573 573 29 21 41 63 129 236 573 573 30 22 41 63 128 236 573 573 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 188 203 229 307 421 757 1 492 2 186 201 226 305 418 755 1 224 3 183 199 223 293 411 747 1 009 4 180 197 222 291 406 742 840 5 177 195 223 289 401 737 737 6 174 193 222 289 396 733 733 7 171 191 219 287 392 729 729 8 166 188 215 282 388 724 724 9 163 185 211 277 384 720 720 10 159 182 207 272 380 716 716 11 156 179 203 268 376 713 713 12 152 176 199 265 372 709 709 13 149 173 195 261 368 705 705 14 145 170 191 257 365 701 701 15 142 166 188 254 361 698 698 16 139 163 185 250 358 694 694 17 135 160 182 247 355 691 691 18 133 157 179 244 352 688 688 19 130 154 176 241 349 686 686 20 127 151 173 239 347 683 683 21 125 149 171 236 344 680 680 22 122 146 168 234 341 678 678 23 120 144 166 231 339 675 675 24 117 141 163 229 336 673 673 25 115 139 161 226 334 670 670 26 112 136 158 224 332 668 668 27 110 134 156 222 329 666 666 28 108 132 154 219 327 664 664 29 106 130 152 217 325 661 661 30 104 128 150 215 323 659 659 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 51 109 245 582 1 232 2 9 26 51 109 245 582 1 012 3 10 29 53 104 243 580 839 4 12 34 57 101 244 580 702 5 16 40 62 104 245 581 595 6 18 44 66 100 246 582 582 7 19 46 65 93 246 582 582 8 17 44 64 91 246 583 583 9 17 45 66 95 246 583 583 10 19 48 69 99 247 583 583 11 21 50 70 102 247 583 583 12 23 53 71 103 247 583 583 13 24 55 72 103 247 583 583 14 24 55 72 103 247 583 583 15 24 55 72 103 247 583 583 16 24 55 72 103 246 583 583 17 24 55 72 103 246 583 583 18 24 55 72 103 246 583 583 19 24 55 72 103 247 583 583 20 24 55 72 103 247 583 583 21 24 55 72 103 247 584 584 22 24 55 72 103 248 584 584 23 24 55 72 103 248 584 584 24 24 55 72 103 248 584 584 25 24 55 72 103 248 584 584 26 24 55 72 103 248 584 584 27 24 55 72 103 247 584 584 28 24 55 72 103 247 584 584 29 24 55 72 103 247 584 584 30 24 55 72 103 247 583 583 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 92 205 542 1 187 2 1 5 12 90 204 540 973 3 2 5 11 81 199 535 805 4 3 6 13 82 197 533 674 5 4 7 18 84 196 532 571 6 4 8 21 88 195 532 532 7 5 8 22 90 195 532 532 8 6 9 22 89 195 532 532 9 7 11 22 88 195 532 532 10 8 11 22 88 195 532 532 11 8 12 23 88 196 532 532 12 9 12 24 88 196 532 532 13 10 14 26 88 196 533 533 14 11 14 27 89 196 533 533 15 11 15 29 89 197 533 533 16 12 16 30 89 197 533 533 17 12 17 31 90 197 534 534 18 14 17 33 90 198 534 534 19 14 19 34 91 198 535 535 20 15 19 35 91 199 536 536 21 15 20 36 92 200 536 536 22 16 20 38 93 200 537 537 23 17 22 39 93 201 537 537 24 18 22 41 93 201 537 537 25 18 23 42 94 201 538 538 26 19 23 43 94 201 538 538 27 19 25 45 94 201 538 538 28 21 25 46 94 201 538 538 29 21 26 47 94 202 538 538 30 22 27 48 94 202 538 538 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 44 166 303 3 034 2 1 15 22 44 166 339 2 253 3 1 15 24 49 161 352 1 699 4 1 16 27 53 158 351 1 313 5 2 18 30 55 158 342 1 041 6 3 21 33 58 158 329 845 7 4 24 35 60 158 313 700 8 4 24 36 63 158 296 589 9 5 25 38 66 158 280 502 10 5 26 39 68 158 263 432 11 5 27 40 69 158 251 376 12 6 27 40 69 158 251 329 13 6 27 40 69 158 251 290 14 6 27 40 69 158 251 257 15 6 27 40 69 158 251 251 16 8 27 43 69 158 251 251 17 8 27 46 69 158 251 251 18 8 27 48 69 158 251 251 19 9 27 50 69 158 251 251 20 9 27 53 69 158 251 251 21 9 27 55 69 158 251 251 22 10 27 58 69 158 251 251 23 10 27 61 69 158 251 251 24 12 27 63 69 158 251 251 25 12 27 66 69 158 251 251 26 12 27 68 71 158 251 251 27 13 27 71 74 158 251 251 28 13 27 73 76 158 251 251 29 13 27 76 77 158 251 251 30 14 27 78 79 158 251 251 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 26 49 171 309 3 099 2 8 22 28 51 173 347 2 306 3 8 23 31 57 168 360 1 739 4 8 24 34 60 165 358 1 343 5 8 25 37 62 165 349 1 064 6 9 27 39 65 164 335 863 7 10 30 40 66 164 319 713 8 10 30 41 68 163 301 599 9 10 30 42 71 163 284 511 10 10 31 44 73 162 267 440 11 9 30 44 73 162 255 382 12 9 30 43 73 161 254 334 13 8 29 42 72 161 254 295 14 8 29 42 72 160 253 261 15 7 28 41 71 160 253 253 16 8 28 43 70 159 252 252 17 8 28 46 70 159 252 252 18 8 27 49 70 159 252 252 19 9 27 51 70 159 252 252 20 9 28 54 71 159 252 252 21 9 28 56 71 160 253 253 22 10 28 58 71 160 253 253 23 11 29 61 71 160 253 253 24 12 29 63 71 160 253 253 25 12 29 66 71 160 253 253 26 12 29 68 72 160 253 253 27 13 29 71 74 160 253 253 28 13 29 74 76 160 253 253 29 14 29 77 79 160 253 253 30 14 29 79 81 160 253 253 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 166 303 3 034 2 1 15 21 44 166 339 2 252 3 1 15 24 49 160 352 1 699 4 1 16 27 53 158 351 1 313 5 2 18 30 55 158 342 1 041 6 3 21 33 58 158 328 845 7 4 24 35 60 158 313 700 8 4 24 36 63 158 296 589 9 5 25 37 66 158 280 502 10 5 26 39 68 158 263 432 11 5 26 39 69 158 251 376 12 6 26 39 69 158 251 329 13 6 26 39 69 158 251 290 14 6 26 39 69 158 251 257 15 6 26 40 69 158 251 251 16 8 26 43 69 158 251 251 17 8 26 46 69 158 251 251 18 8 26 48 69 158 251 251 19 9 26 50 69 158 251 251 20 9 26 53 69 158 251 251 21 9 26 55 69 158 251 251 22 10 26 58 69 158 251 251 23 10 26 61 69 158 251 251 24 12 26 63 69 158 251 251 25 12 26 66 69 158 251 251 26 12 26 68 71 158 251 251 27 13 26 71 74 158 251 251 28 13 26 73 76 158 251 251 29 13 26 76 77 158 251 251 30 14 27 78 79 158 251 251 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 79 93 100 123 245 340 3 054 2 75 89 96 118 240 343 2 279 3 77 92 100 126 237 356 1 719 4 74 90 101 127 232 355 1 331 5 72 90 102 126 229 347 1 057 6 72 90 102 127 227 334 860 7 71 91 101 127 225 319 713 8 70 90 101 128 223 316 600 9 69 90 102 130 222 315 512 10 65 86 99 128 218 311 441 11 63 84 97 126 215 308 384 12 61 82 95 125 214 307 336 13 60 82 95 124 213 306 306 14 60 81 94 124 213 306 306 15 59 81 94 123 212 305 305 16 59 80 93 123 211 304 304 17 58 79 92 122 211 304 304 18 58 79 92 121 210 303 303 19 57 78 91 121 209 302 302 20 56 77 90 120 209 302 302 21 55 76 89 119 208 301 301 22 54 76 89 118 207 300 300 23 54 75 88 117 206 299 299 24 52 74 87 116 205 298 298 25 51 73 86 115 204 297 297 26 50 71 85 114 203 296 296 27 49 70 83 113 202 295 295 28 48 69 82 112 201 294 294 29 47 68 81 111 200 293 293 30 46 67 80 110 199 292 292 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 18 25 48 170 302 3 030 2 6 20 27 50 172 339 2 252 3 7 22 31 56 167 352 1 699 4 7 23 34 60 165 351 1 314 5 9 26 38 62 165 342 1 043 6 10 28 40 66 165 329 847 7 11 31 42 67 165 314 701 8 11 31 43 70 165 297 590 9 11 31 44 72 164 281 503 10 11 32 45 74 164 264 434 11 11 32 45 74 163 256 377 12 10 31 44 74 163 256 331 13 10 31 44 74 162 255 292 14 9 31 44 73 162 255 259 15 9 30 43 73 162 255 255 16 9 30 43 73 161 254 254 17 9 30 46 72 161 254 254 18 8 30 49 72 161 254 254 19 9 30 51 72 161 254 254 20 9 30 53 73 162 255 255 21 9 30 56 73 162 255 255 22 10 31 58 73 162 255 255 23 11 31 61 74 162 255 255 24 12 31 64 74 162 255 255 25 12 31 66 74 162 255 255 26 12 31 69 74 162 255 255 27 13 31 71 74 162 255 255 28 13 31 73 76 162 255 255 29 14 31 77 79 162 255 255 30 14 31 79 81 162 255 255 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 61 67 90 212 307 3 055 2 50 64 71 94 216 342 2 273 3 54 69 78 103 215 355 1 716 4 57 73 83 109 214 355 1 327 5 58 75 87 112 215 346 1 054 6 60 78 90 115 215 333 857 7 61 80 91 117 214 318 710 8 59 79 91 118 213 306 598 9 58 79 91 120 212 305 510 10 57 78 91 120 210 303 440 11 56 77 90 119 208 301 382 12 54 75 88 118 207 300 335 13 53 74 87 116 205 298 298 14 51 72 85 115 204 297 297 15 50 71 84 114 203 296 296 16 49 70 83 113 201 294 294 17 48 69 82 112 201 294 294 18 47 68 81 111 200 293 293 19 46 68 81 110 199 292 292 20 46 67 80 110 198 291 291 21 45 66 79 109 198 291 291 22 44 65 78 108 197 290 290 23 43 65 78 107 196 289 289 24 43 64 77 106 195 288 288 25 42 63 76 106 194 287 287 26 41 62 75 105 194 287 287 27 40 61 74 104 193 286 286 28 39 60 75 103 192 285 285 29 38 59 77 102 191 284 284 30 38 59 79 101 190 283 283 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 44 165 302 3 032 2 0 14 21 44 165 339 2 251 3 1 14 23 49 160 352 1 697 4 1 15 26 52 157 351 1 312 5 2 17 30 54 157 342 1 041 6 2 20 32 57 157 328 845 7 4 23 34 60 157 313 699 8 4 24 35 62 157 296 588 9 4 25 37 65 157 279 501 10 4 25 38 67 157 263 432 11 5 26 39 68 157 250 376 12 6 26 39 68 157 250 329 13 6 26 39 68 157 250 290 14 6 26 39 68 157 250 257 15 6 26 40 68 157 250 250 16 8 26 43 68 157 250 250 17 8 26 46 68 157 250 250 18 8 26 48 68 157 250 250 19 9 26 50 68 157 250 250 20 9 26 53 68 157 250 250 21 9 26 55 68 157 250 250 22 10 26 58 68 157 250 250 23 10 26 61 68 157 250 250 24 12 26 63 68 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 71 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 75 77 157 250 250 30 14 27 78 79 157 250 250 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 46 184 308 3 096 2 0 11 22 46 184 346 2 301 3 1 11 24 51 178 359 1 734 4 1 13 27 56 175 357 1 339 5 2 16 29 59 174 347 1 060 6 2 18 33 60 173 333 859 7 3 21 36 60 172 317 711 8 4 23 37 60 171 300 597 9 7 31 42 58 170 283 509 10 9 34 41 57 169 266 438 11 8 33 41 56 168 261 380 12 7 32 40 56 167 260 333 13 6 31 41 56 166 259 293 14 6 30 41 56 166 259 260 15 6 30 41 56 165 258 258 16 8 30 43 56 163 256 256 17 8 30 46 56 163 256 256 18 8 30 48 56 162 255 255 19 9 30 51 57 162 255 255 20 9 30 53 59 162 255 255 21 9 30 55 61 163 256 256 22 10 30 58 64 162 255 255 23 10 30 61 66 162 255 255 24 12 30 63 67 161 254 254 25 12 30 66 70 161 254 254 26 12 30 68 72 160 253 253 27 13 30 71 74 160 253 253 28 13 30 73 76 160 253 253 29 13 30 75 77 159 252 252 30 14 30 78 79 159 252 252 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 103 126 247 342 3 172 2 80 94 100 123 245 355 2 367 3 77 92 100 126 237 370 1 791 4 74 90 101 127 232 369 1 387 5 72 89 101 126 229 361 1 101 6 72 90 102 127 227 347 894 7 70 90 101 126 224 331 740 8 68 88 99 126 222 315 622 9 66 87 99 127 219 312 530 10 64 85 99 128 217 310 457 11 63 84 97 127 216 309 397 12 61 82 95 125 214 307 348 13 60 81 94 123 212 305 306 14 58 79 92 122 211 304 304 15 57 78 91 121 209 302 302 16 55 77 90 119 208 301 301 17 54 75 88 118 207 300 300 18 53 74 88 117 206 299 299 19 52 74 87 116 205 298 298 20 52 73 86 115 204 297 297 21 51 72 85 115 203 296 296 22 50 71 84 114 202 295 295 23 49 70 83 113 201 294 294 24 48 69 82 112 200 293 293 25 47 68 81 111 199 292 292 26 46 67 80 110 198 291 291 27 45 66 79 109 197 290 290 28 44 65 78 108 196 289 289 29 43 64 79 107 195 288 288 30 42 63 82 106 194 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 69 76 99 221 316 3 114 2 54 68 74 97 219 348 2 314 3 52 67 76 101 212 361 1 748 4 51 67 77 104 209 361 1 353 5 50 67 79 103 206 352 1 075 6 49 67 79 105 204 339 873 7 49 68 79 105 203 323 723 8 47 67 79 106 201 306 609 9 46 67 79 107 199 292 519 10 45 66 79 108 198 291 447 11 44 66 79 108 197 290 389 12 44 65 78 107 196 289 340 13 43 64 77 107 195 288 300 14 42 63 76 106 195 288 288 15 41 63 76 105 194 287 287 16 40 62 75 104 193 286 286 17 40 61 74 104 192 285 285 18 39 60 73 103 192 285 285 19 39 60 73 102 191 284 284 20 38 59 73 102 191 284 284 21 38 59 72 102 191 284 284 22 38 59 72 101 190 283 283 23 37 58 71 101 190 283 283 24 37 58 71 100 189 282 282 25 36 57 70 100 188 281 281 26 35 56 70 99 188 281 281 27 35 56 72 98 187 280 280 28 34 55 75 98 186 279 279 29 33 54 78 97 186 279 279 30 32 54 81 96 185 278 278 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 69 191 310 3 109 2 26 40 47 70 191 348 2 314 3 25 40 48 74 185 361 1 745 4 24 40 50 77 181 359 1 348 5 24 41 53 78 181 350 1 069 6 24 43 55 80 180 336 867 7 25 45 56 81 179 320 717 8 24 44 56 83 178 303 603 9 24 45 57 85 177 286 513 10 24 45 58 87 177 270 442 11 23 44 57 87 176 269 384 12 22 44 57 86 175 268 336 13 22 43 56 86 174 267 297 14 21 42 55 85 174 267 267 15 20 41 54 84 173 266 266 16 19 40 53 83 172 265 265 17 19 40 53 83 171 264 264 18 18 39 52 82 171 264 264 19 18 39 52 82 171 264 264 20 18 39 54 82 171 264 264 21 18 39 57 82 171 264 264 22 18 39 59 82 171 264 264 23 18 39 62 82 171 264 264 24 18 39 64 82 170 263 263 25 18 39 67 81 170 263 263 26 17 38 70 81 170 263 263 27 17 38 72 81 170 263 263 28 17 38 75 81 169 262 262 29 17 38 77 80 169 262 262 30 16 37 79 81 169 262 262 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 146 301 3 015 2 0 1 6 25 147 337 2 239 3 1 2 9 30 141 350 1 688 4 1 3 11 34 139 349 1 304 5 2 4 15 36 139 340 1 034 6 2 4 17 39 139 326 839 7 3 6 19 41 139 311 695 8 4 6 22 44 139 294 584 9 4 8 25 47 139 277 498 10 4 8 28 49 139 261 429 11 4 10 30 51 140 245 373 12 6 10 32 50 139 232 327 13 6 12 35 51 140 233 288 14 6 12 38 51 139 232 255 15 6 14 40 49 138 231 231 16 8 14 43 49 137 230 230 17 8 15 45 52 137 230 230 18 8 16 47 54 137 230 230 19 9 17 50 56 137 231 231 20 9 18 53 59 138 231 231 21 9 19 55 60 139 232 232 22 10 20 57 62 139 232 232 23 10 20 59 64 139 232 232 24 10 22 62 66 139 232 232 25 12 22 65 68 139 232 232 26 12 24 67 70 138 231 231 27 13 24 69 72 138 231 231 28 13 25 72 74 139 231 231 29 13 26 74 77 139 231 231 30 14 27 78 79 141 231 231 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 86 208 313 3 151 2 42 56 63 86 208 351 2 341 3 41 56 65 90 201 364 1 764 4 40 56 67 93 198 363 1 362 5 40 57 69 94 197 353 1 079 6 40 59 71 96 196 339 875 7 41 61 71 97 195 323 724 8 40 60 72 99 194 306 608 9 39 60 72 101 193 288 518 10 39 60 73 102 192 285 446 11 38 59 72 102 191 284 388 12 37 58 71 101 190 283 339 13 37 58 71 100 189 282 299 14 36 57 70 100 189 282 282 15 35 56 69 99 188 281 281 16 34 55 68 98 187 280 280 17 34 55 68 98 186 279 279 18 33 54 67 97 186 279 279 19 33 54 67 97 185 278 278 20 33 54 67 96 185 278 278 21 32 53 67 96 185 278 278 22 32 53 66 96 185 278 278 23 32 53 66 95 184 277 277 24 31 52 65 95 184 277 277 25 30 52 67 94 183 276 276 26 30 51 70 94 182 275 275 27 29 50 72 93 182 275 275 28 29 50 75 92 181 274 274 29 28 49 77 92 181 274 274 30 27 48 79 91 180 273 273 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 31 54 175 310 3 114 2 14 28 35 58 180 348 2 315 3 17 32 40 66 177 361 1 746 4 19 35 46 72 177 360 1 349 5 22 39 51 76 179 350 1 070 6 21 39 51 77 176 337 868 7 27 46 57 83 180 321 718 8 25 45 57 84 179 304 604 9 26 47 59 88 180 287 515 10 28 49 62 91 181 274 443 11 30 51 64 93 182 275 385 12 30 51 65 94 183 276 337 13 31 52 65 95 183 276 297 14 31 52 65 95 184 277 277 15 31 52 65 95 184 277 277 16 31 52 65 95 183 276 276 17 31 52 65 95 183 276 276 18 30 51 64 94 183 276 276 19 30 51 64 93 182 275 275 20 30 51 64 93 182 275 275 21 29 51 64 93 182 275 275 22 29 50 63 93 182 275 275 23 29 50 63 93 182 275 275 24 29 50 65 92 181 274 274 25 28 49 67 92 181 274 274 26 28 49 70 91 180 273 273 27 27 48 72 91 180 273 273 28 27 48 75 90 179 272 272 29 26 47 77 90 179 272 272 30 26 47 79 89 178 271 271 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 23 29 52 174 313 3 148 2 10 24 31 54 175 351 2 339 3 11 26 34 60 171 364 1 763 4 11 27 38 64 169 362 1 360 5 12 29 41 66 169 352 1 077 6 14 32 44 69 169 338 873 7 15 35 46 71 169 322 722 8 15 35 47 74 169 305 606 9 16 37 49 77 169 287 516 10 16 38 51 80 169 270 444 11 17 38 51 81 170 263 386 12 17 38 51 81 170 263 338 13 17 38 51 81 170 263 298 14 17 38 51 81 170 263 264 15 17 39 52 81 170 263 263 16 17 38 51 81 170 263 263 17 17 38 51 81 170 263 263 18 17 38 51 81 170 263 263 19 17 38 51 81 170 263 263 20 17 38 54 81 170 263 263 21 17 38 57 81 170 263 263 22 17 38 59 81 170 263 263 23 17 38 61 81 169 262 262 24 16 38 64 80 169 262 262 25 16 37 66 80 169 262 262 26 16 37 69 80 168 261 261 27 15 37 72 79 168 261 261 28 15 36 74 79 168 261 261 29 15 36 77 79 167 260 260 30 14 36 79 81 167 260 260 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 65 88 210 316 3 180 2 48 62 68 91 213 356 2 372 3 50 65 74 99 210 369 1 791 4 51 67 78 104 209 369 1 385 5 52 70 82 106 209 359 1 098 6 54 73 84 110 210 346 892 7 56 75 86 112 209 329 738 8 55 75 87 114 209 312 621 9 55 76 88 117 209 302 529 10 56 77 90 119 208 301 455 11 55 77 90 119 208 301 396 12 55 76 89 119 207 300 346 13 54 75 88 118 207 300 305 14 53 74 87 117 206 299 299 15 52 73 86 116 205 298 298 16 51 72 85 115 204 297 297 17 50 72 85 114 203 296 296 18 50 71 84 114 202 295 295 19 49 70 83 113 202 295 295 20 48 69 82 112 201 294 294 21 48 69 82 111 200 293 293 22 47 68 81 111 199 292 292 23 46 67 80 110 198 291 291 24 45 66 79 109 198 291 291 25 44 65 78 108 197 290 290 26 43 64 77 107 196 289 289 27 42 63 76 106 195 288 288 28 41 62 76 105 194 287 287 29 40 62 78 104 193 286 286 30 40 61 82 103 192 285 285 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 120 241 337 3 278 2 80 94 101 124 246 366 2 444 3 80 95 104 129 240 380 1 849 4 79 95 106 132 237 380 1 430 5 82 99 111 136 239 371 1 135 6 84 102 114 139 239 357 921 7 86 105 116 142 239 340 764 8 87 107 118 145 240 333 642 9 88 108 120 149 241 334 547 10 88 109 122 151 241 334 471 11 88 109 122 151 240 333 409 12 87 108 121 151 239 332 358 13 85 106 120 149 238 331 331 14 84 105 118 148 237 330 330 15 82 104 117 146 235 328 328 16 81 102 115 145 234 327 327 17 80 101 114 143 232 325 325 18 78 99 112 142 231 324 324 19 77 98 111 141 229 322 322 20 76 97 110 139 228 321 321 21 74 95 108 138 227 320 320 22 73 94 107 136 225 318 318 23 71 92 105 135 224 317 317 24 69 91 104 133 222 315 315 25 68 89 102 132 221 314 314 26 66 87 100 130 219 312 312 27 65 86 99 129 217 310 310 28 63 84 97 127 216 309 309 29 62 83 96 126 214 307 307 30 60 81 94 124 213 306 306 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 2 16 23 46 167 312 3 139 2 5 19 26 49 171 351 2 339 3 7 22 31 56 168 364 1 765 4 9 25 36 62 167 363 1 363 5 11 28 41 65 168 353 1 079 6 14 32 44 69 169 339 875 7 15 35 46 71 169 323 723 8 16 36 47 74 169 306 608 9 16 37 49 77 169 288 518 10 17 38 51 80 169 271 446 11 17 38 51 80 169 262 387 12 16 38 51 80 169 262 339 13 16 37 50 80 168 261 299 14 15 36 49 79 168 261 265 15 14 36 49 78 167 260 260 16 14 35 48 77 166 259 259 17 13 34 47 77 166 259 259 18 13 34 49 77 165 258 258 19 13 34 52 76 165 258 258 20 13 34 54 77 165 258 258 21 13 34 57 77 165 258 258 22 13 34 60 77 165 258 258 23 13 34 62 77 165 258 258 24 13 34 65 77 165 258 258 25 13 34 67 76 165 258 258 26 12 34 70 76 165 258 258 27 13 33 72 76 165 258 258 28 13 33 75 77 165 258 258 29 14 33 77 79 165 258 258 30 14 33 80 81 164 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 88 102 108 131 253 348 3 391 2 88 102 109 132 253 376 2 525 3 87 102 111 136 247 391 1 906 4 87 103 114 140 245 390 1 472 5 87 105 117 141 244 380 1 167 6 88 106 118 144 243 365 946 7 89 109 120 145 243 348 782 8 89 109 121 148 243 336 657 9 88 109 121 150 242 335 560 10 87 108 121 150 240 333 482 11 86 107 120 149 238 331 418 12 84 105 118 148 236 329 366 13 82 103 116 146 234 327 327 14 80 101 114 144 233 326 326 15 78 99 112 142 231 324 324 16 76 97 110 140 229 322 322 17 74 96 109 138 227 320 320 18 73 94 107 137 225 318 318 19 71 93 106 135 224 317 317 20 70 92 105 134 223 316 316 21 69 91 104 133 222 315 315 22 68 89 102 132 221 314 314 23 67 88 101 131 220 313 313 24 66 87 100 130 219 312 312 25 65 86 99 129 217 310 310 26 64 85 98 128 216 309 309 27 63 84 97 126 215 308 308 28 62 83 96 125 214 307 307 29 60 82 95 124 213 306 306 30 59 81 94 123 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 342 356 362 385 507 602 3 458 2 73 87 94 117 239 381 2 562 3 75 90 99 125 236 394 1 925 4 78 94 105 131 236 392 1 484 5 80 97 109 134 237 381 1 174 6 82 101 112 138 238 366 951 7 84 104 115 140 238 348 786 8 85 105 117 144 239 332 661 9 86 106 119 147 239 332 562 10 86 107 120 149 239 332 484 11 86 107 120 150 239 332 420 12 86 107 120 150 239 332 368 13 86 108 121 150 239 332 332 14 87 108 121 151 240 333 333 15 88 109 122 152 240 333 333 16 89 110 123 153 241 334 334 17 90 111 124 154 242 335 335 18 91 112 125 155 243 336 336 19 92 113 126 156 244 337 337 20 92 113 127 156 245 338 338 21 93 114 127 156 245 338 338 22 92 113 127 156 245 338 338 23 92 113 126 156 244 337 337 24 91 112 125 155 244 337 337 25 90 111 124 154 243 336 336 26 89 110 123 153 242 335 335 27 88 109 122 152 240 333 333 28 86 108 121 150 239 332 332 29 85 106 119 149 238 331 331 30 84 105 118 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 156 306 3 068 2 0 4 11 34 156 343 2 278 3 1 4 13 39 150 355 1 716 4 1 5 15 42 146 353 1 325 5 2 6 18 43 146 344 1 049 6 2 8 19 45 145 330 851 7 3 10 21 47 144 314 704 8 4 10 22 48 143 298 592 9 4 10 25 50 142 281 504 10 4 10 28 52 142 264 434 11 5 10 31 53 142 248 377 12 6 10 33 53 142 235 331 13 6 12 35 53 142 235 291 14 6 12 38 53 142 235 258 15 6 14 41 53 142 235 235 16 8 14 43 53 142 235 235 17 8 15 46 54 143 236 236 18 8 16 48 54 143 236 236 19 9 17 50 57 144 237 237 20 9 19 53 59 144 237 237 21 9 19 56 62 145 238 238 22 10 20 58 64 146 239 239 23 10 21 61 66 147 240 240 24 12 22 63 68 147 240 240 25 12 22 66 70 148 241 241 26 12 24 68 72 148 241 241 27 13 25 71 74 148 241 241 28 13 26 73 76 149 242 242 29 14 27 76 78 149 242 242 30 14 27 79 80 149 242 242 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 92 214 314 3 153 2 49 63 70 93 215 352 2 344 3 49 64 72 98 209 365 1 767 4 48 64 74 101 206 363 1 365 5 48 65 77 102 205 354 1 082 6 49 67 79 104 204 340 878 7 49 68 79 105 203 324 726 8 48 68 80 107 202 307 611 9 48 69 81 109 201 294 520 10 47 68 81 110 200 293 448 11 46 67 80 109 198 291 389 12 44 65 78 108 197 290 341 13 42 64 77 106 195 288 301 14 41 62 75 105 193 286 286 15 39 61 74 103 192 285 285 16 38 59 72 102 190 283 283 17 36 58 71 100 189 282 282 18 35 56 70 99 188 281 281 19 34 56 69 98 187 280 280 20 34 55 68 98 186 279 279 21 33 54 67 97 186 279 279 22 33 54 67 96 185 278 278 23 32 53 66 96 185 278 278 24 31 52 65 95 184 277 277 25 31 52 67 94 183 276 276 26 30 51 70 94 182 275 275 27 29 50 72 93 182 275 275 28 28 50 75 92 181 274 274 29 28 49 78 92 180 273 273 30 27 48 80 91 180 273 273 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 110 124 130 153 275 370 3 397 2 111 125 131 154 276 376 2 525 3 112 127 135 161 272 390 1 903 4 112 128 139 165 270 389 1 470 5 113 130 142 167 270 379 1 165 6 114 133 145 170 270 364 944 7 115 135 146 171 269 362 781 8 115 135 146 173 268 361 657 9 114 135 147 175 267 360 560 10 113 134 147 176 266 359 482 11 112 133 146 176 265 358 419 12 110 131 144 174 263 356 367 13 108 129 142 172 261 354 354 14 106 127 140 170 258 351 351 15 103 125 138 167 256 349 349 16 101 122 135 165 253 346 346 17 99 120 133 162 251 344 344 18 96 117 130 160 249 342 342 19 94 115 128 158 247 340 340 20 93 114 127 156 245 338 338 21 91 112 125 155 243 336 336 22 89 110 123 153 242 335 335 23 87 108 121 151 240 333 333 24 85 107 120 149 238 331 331 25 84 105 118 147 236 329 329 26 82 103 116 146 234 327 327 27 80 101 114 144 233 326 326 28 79 100 113 142 231 324 324 29 77 98 111 141 230 323 323 30 75 97 110 139 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 182 189 212 334 429 3 368 2 177 191 198 221 343 438 2 528 3 181 196 205 230 341 436 1 920 4 182 198 208 235 340 433 1 490 5 182 199 211 236 339 432 1 184 6 182 201 212 238 338 431 962 7 182 202 213 238 336 429 796 8 181 201 212 239 334 427 670 9 180 200 212 241 333 426 570 10 179 200 213 242 331 424 491 11 177 198 211 240 329 422 427 12 174 195 208 238 327 420 420 13 171 192 205 235 324 417 417 14 168 189 202 232 321 414 414 15 165 186 199 229 318 411 411 16 162 183 196 226 314 407 407 17 159 180 193 222 311 404 404 18 155 176 190 219 308 401 401 19 152 173 186 216 305 398 398 20 149 170 183 213 302 395 395 21 146 167 180 210 299 392 392 22 143 164 177 207 296 389 389 23 140 161 174 204 292 385 385 24 137 158 171 200 289 382 382 25 133 155 168 197 286 379 379 26 130 152 165 194 283 376 376 27 127 149 162 191 280 373 373 28 125 146 159 188 277 370 370 29 122 143 156 186 274 367 367 30 119 140 153 183 272 365 365 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 23 37 43 66 188 320 3 219 2 24 38 44 67 189 358 2 393 3 23 38 47 72 184 371 1 803 4 23 39 50 76 181 370 1 392 5 23 41 53 77 180 360 1 102 6 24 42 54 80 179 346 893 7 25 44 55 81 179 329 738 8 24 44 55 82 177 311 620 9 23 44 56 85 177 293 528 10 23 44 57 86 176 276 455 11 22 44 57 86 175 268 395 12 22 43 56 86 174 267 346 13 21 42 55 85 174 267 305 14 21 42 55 85 173 266 270 15 20 42 55 84 173 266 266 16 20 41 54 84 173 266 266 17 20 41 54 84 173 266 266 18 20 41 54 84 173 266 266 19 20 41 54 84 173 266 266 20 20 42 55 84 173 266 266 21 20 42 58 84 173 266 266 22 20 42 60 84 173 266 266 23 20 41 62 84 173 266 266 24 20 41 65 84 173 266 266 25 20 41 68 84 172 265 265 26 20 41 71 83 172 265 265 27 19 40 73 83 172 265 265 28 19 40 76 83 172 265 265 29 19 40 78 83 171 264 264 30 18 40 81 83 171 264 264 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 19 33 40 62 184 321 3 234 2 21 35 41 64 186 360 2 402 3 22 37 45 71 182 372 1 808 4 23 39 50 76 181 371 1 395 5 25 42 54 79 182 361 1 104 6 27 45 57 82 182 346 895 7 29 48 59 85 182 330 740 8 29 49 60 87 182 312 622 9 29 50 62 91 183 294 530 10 30 51 64 93 183 277 456 11 31 52 65 94 183 276 396 12 31 52 65 95 184 277 347 13 31 52 65 95 184 277 306 14 31 52 65 95 183 276 276 15 31 52 65 94 183 276 276 16 30 51 64 94 183 276 276 17 30 51 64 94 183 276 276 18 30 51 64 94 183 276 276 19 30 51 64 94 183 276 276 20 30 52 65 94 183 276 276 21 31 52 65 94 183 276 276 22 31 52 65 94 183 276 276 23 30 51 65 94 183 276 276 24 30 51 66 94 183 276 276 25 30 51 69 94 182 275 275 26 29 50 71 93 182 275 275 27 29 50 74 93 181 274 274 28 28 49 76 92 181 274 274 29 28 49 78 92 180 273 273 30 27 48 82 91 180 273 273 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 119 133 140 163 285 380 3 400 2 118 132 139 162 283 379 2 521 3 116 131 140 165 277 389 1 899 4 116 132 142 168 273 388 1 466 5 116 133 145 169 272 378 1 161 6 115 134 146 171 271 364 941 7 116 135 146 172 270 363 778 8 115 135 147 174 269 362 654 9 114 135 147 176 268 361 556 10 114 135 148 177 267 360 479 11 114 135 148 177 266 359 415 12 112 134 147 176 265 358 363 13 111 132 145 175 264 357 357 14 110 131 144 174 263 356 356 15 108 129 142 172 260 353 353 16 106 127 140 169 258 351 351 17 103 124 137 167 255 348 348 18 101 122 135 164 253 346 346 19 98 120 133 162 251 344 344 20 96 117 130 160 249 342 342 21 94 115 128 158 247 340 340 22 92 113 126 156 244 337 337 23 90 111 124 153 242 335 335 24 87 108 121 151 240 333 333 25 85 106 119 149 238 331 331 26 83 104 117 147 236 329 329 27 81 102 115 145 234 327 327 28 79 100 113 143 232 325 325 29 77 98 111 141 230 323 323 30 75 96 109 139 228 321 321 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 10 33 155 312 3 133 2 0 6 12 35 157 350 2 330 3 1 8 16 42 153 363 1 756 4 1 10 20 47 152 361 1 356 5 2 13 25 49 152 352 1 074 6 2 16 28 53 153 338 871 7 3 19 30 56 153 322 721 8 4 20 31 58 153 304 606 9 4 21 33 61 153 287 516 10 4 21 34 63 153 270 444 11 5 21 35 64 153 254 386 12 6 21 34 64 153 246 338 13 6 21 37 64 152 245 298 14 6 21 39 64 152 245 264 15 7 21 41 63 152 245 245 16 8 20 44 63 152 245 245 17 8 20 47 63 152 245 245 18 8 20 49 63 152 245 245 19 9 21 51 63 152 245 245 20 9 21 54 64 153 246 246 21 10 22 57 64 153 246 246 22 10 22 59 65 154 247 247 23 11 22 62 67 154 247 247 24 12 23 65 69 154 247 247 25 12 24 67 71 154 247 247 26 12 24 70 73 155 248 248 27 13 25 72 75 155 248 248 28 13 26 75 77 155 248 248 29 14 27 77 79 155 248 248 30 14 28 79 81 155 248 248 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 74 195 312 3 141 2 30 44 51 74 196 351 2 336 3 29 44 53 78 189 363 1 760 4 28 44 54 81 186 362 1 358 5 28 45 57 82 185 352 1 076 6 31 49 61 86 186 338 872 7 29 48 59 85 182 321 721 8 33 53 64 91 186 304 605 9 32 53 65 93 185 287 516 10 26 47 60 89 179 272 444 11 22 43 56 85 174 267 386 12 18 39 52 82 171 264 337 13 16 37 50 79 168 261 297 14 14 35 48 77 166 259 263 15 12 33 46 76 165 258 258 16 11 32 45 74 163 256 256 17 10 31 46 74 162 255 255 18 9 30 49 73 162 255 255 19 9 30 51 72 161 254 254 20 9 30 54 72 161 254 254 21 9 30 57 73 161 254 254 22 10 30 59 73 161 254 254 23 11 30 61 73 161 254 254 24 12 30 64 72 161 254 254 25 12 30 66 72 161 254 254 26 12 30 69 72 161 254 254 27 13 29 72 74 161 254 254 28 13 29 74 77 161 254 254 29 14 29 77 79 161 254 254 30 14 29 79 81 161 254 254 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 183 197 204 227 348 444 3 888 2 181 195 201 224 346 441 2 892 3 176 191 200 225 336 438 2 169 4 172 188 199 225 330 434 1 662 5 168 186 198 222 325 418 1 302 6 165 184 196 221 321 414 1 050 7 163 182 193 219 317 410 865 8 159 179 190 217 312 405 723 9 155 176 188 217 308 401 611 10 152 173 186 215 304 397 523 11 148 169 182 212 301 394 451 12 144 165 178 208 297 390 393 13 140 161 174 204 293 386 386 14 136 158 171 200 289 382 382 15 133 154 167 197 286 379 379 16 130 151 164 194 282 375 375 17 127 148 161 190 279 372 372 18 124 145 158 188 276 369 369 19 121 142 155 185 274 367 367 20 118 139 152 182 271 364 364 21 116 137 150 180 268 361 361 22 113 134 147 177 266 359 359 23 111 132 145 174 263 356 356 24 108 129 142 172 261 354 354 25 106 127 140 170 258 351 351 26 103 125 138 167 256 349 349 27 101 122 135 165 254 347 347 28 99 120 133 163 252 345 345 29 97 118 131 161 249 342 342 30 95 116 129 159 247 340 340 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 26 53 173 315 3 171 2 0 15 26 53 173 354 2 358 3 1 17 28 57 169 367 1 777 4 1 20 32 62 168 365 1 371 5 2 23 37 68 169 355 1 085 6 4 26 40 69 170 341 879 7 6 30 42 72 170 324 727 8 9 34 46 74 171 306 611 9 10 37 49 76 171 289 520 10 11 38 51 76 171 272 447 11 12 40 52 78 171 264 389 12 13 41 54 79 171 264 340 13 13 42 54 79 171 264 300 14 14 43 55 80 171 264 265 15 14 43 55 80 171 264 264 16 14 43 55 80 171 264 264 17 14 43 55 80 171 264 264 18 14 43 55 80 171 264 264 19 14 43 55 80 171 264 264 20 14 43 55 80 171 264 264 21 14 43 57 80 172 265 265 22 14 43 59 80 172 265 265 23 14 43 62 80 172 265 265 24 14 43 65 80 172 265 265 25 14 43 67 80 172 265 265 26 14 43 70 80 172 265 265 27 14 43 72 80 172 265 265 28 14 43 74 80 172 265 265 29 14 43 77 80 172 265 265 30 14 43 79 81 171 264 264 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 11 133 304 3 049 2 0 1 6 14 132 340 2 262 3 1 2 9 17 125 352 1 702 4 1 3 12 20 121 351 1 313 5 2 4 15 23 120 341 1 040 6 2 5 17 26 120 327 843 7 3 6 19 29 120 311 697 8 4 6 22 30 120 294 586 9 4 8 25 33 120 278 499 10 4 9 28 36 120 261 430 11 4 10 30 38 120 245 373 12 6 10 32 40 120 230 327 13 6 12 35 42 121 215 288 14 6 12 37 46 121 214 255 15 6 14 40 48 121 214 227 16 8 14 43 49 121 214 214 17 8 15 45 52 122 215 215 18 8 16 47 54 122 215 215 19 9 17 50 56 124 216 216 20 9 17 53 59 127 216 216 21 9 19 55 60 128 217 217 22 10 20 57 62 130 218 218 23 10 20 59 64 131 218 218 24 10 22 62 66 134 218 218 25 12 22 64 68 135 219 219 26 12 24 67 70 136 219 219 27 13 24 69 72 137 219 219 28 13 25 72 74 139 219 219 29 13 26 74 77 139 219 219 30 14 27 77 79 141 219 219 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 2 Euro Belgium 2 Euro Cyprus 2 Euro Estonia 2 Euro Finland 2 Euro France 2 Euro Germany 2 Euro Greece 2 Euro Ireland 2 Euro Italy 2 Euro Latvia 2 Euro Lithuania 2 Euro Luxembourg 2 Euro Malta 2 Euro Netherlands 2 Euro Portugal 2 Euro Slovakia 2 Euro Slovenia 2 Euro Spain 2 Czech koruna Czech Republic 3 Danish krone Denmark 29 Forint Hungary 1 Krona Sweden 3 Kuna Croatia 5 Lev Bulgaria  7 Pound sterling United Kingdom 19 Romanian leu Romania  1 Zloty Poland 5 KrÃ ³na Iceland 11 Norwegian krone Norway 24 Swiss franc Liechtenstein  1 Swiss franc Switzerland  1 Australian dollar Australia 10 Canadian dollar Canada 18 US dollar United States 30 Yen Japan 0